                                                                                                         Execution
Copy

STOCK PURCHASE AND SALE AGREEMENT


by and among


PERINI CORPORATION,
as Buyer,


and


JAMES A. CUMMINGS, INC.,
as the Company


and


James A. Cummings,
William R. Derrer, and
Michael F. Lanciault


as the Stockholders of the Company


December 16, 2002

--------------------------------------------------------------------------------


                                  TABLE OF CONTENTS



                                                                                Page

Article I - PURCHASE AND SALE OF COMPANY SHARES; CLOSING...........................1
         Section 1.1.    Purchase and Sale of Company Shares.......................1
         Section 1.2.    Purchase Price and Payment................................1
         Section 1.3.    Adjustment to Purchase Price..............................2
         Section 1.4.    Time and Place of Closing.................................4
         Section 1.5.    Deliveries at Closing.....................................4
         Section 1.6.    Stockholders' Representative..............................5
         Section 1.7.    Deposit Escrow............................................7
         Section 1.8.    Additional Payment........................................7
         Section 1.9.    Further Assurances........................................7

Article II - REPRESENTATIONS AND WARRANTIES OF THE COMPANY.........................8
         Section 2.1.    Existence; Good Standing; Authority.......................8
         Section 2.2.    Authorization and Non-Contravention.......................8
         Section 2.3.    Corporate Records.........................................9
         Section 2.4.    Capitalization............................................9
         Section 2.5.    Subsidiaries.............................................10
         Section 2.6.    Financial Statements.....................................10
         Section 2.7.    Absence of Undisclosed Liabilities.......................11
         Section 2.8.    Absence of Certain Developments..........................11
         Section 2.9.    Accounts Receivable; Accounts Payable....................12
         Section 2.10.   Transactions with Affiliates.............................13
         Section 2.11.   Consents and Approvals...................................13
         Section 2.12.   Real and Personal Property...............................13
         Section 2.13.   Tax Matters..............................................17
         Section 2.14.   Certain Contracts and Arrangements.......................19
         Section 2.15.   Intellectual Property....................................21
         Section 2.16.   Litigation ..............................................22
         Section 2.17.   Labor and Employment Matters.............................22
         Section 2.18.   Permits; Compliance with Laws............................25
         Section 2.19.   Employee Benefit Programs................................25
         Section 2.20.   Insurance Coverage.......................................28
         Section 2.21.   Investment Banking; Brokerage............................28
         Section 2.22.   Environmental Matters....................................29
         Section 2.23.   Customers and Partners...................................30
         Section 2.24.   Suppliers; Subcontractors................................31
         Section 2.25.   Bids; Proposals..........................................31
         Section 2.26.   Warranty and Related Matters.............................31
         Section 2.27.   Illegal Payments.........................................32
         Section 2.28.   Solvency.................................................32



i

--------------------------------------------------------------------------------


         Section 2.29.   Privacy of Customer Information..........................32
         Section 2.30.   Government Contracts.....................................32
         Section 2.31.   Backlog    ..............................................33
         Section 2.32.   Banking Relationships....................................33
         Section 2.33.   Powers of Attorney.......................................33
         Section 2.34.   Disclosure ..............................................33

Article III - SEVERAL REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS..............34
         Section 3.1.    Company Shares...........................................34
         Section 3.2.    Authority................................................35
         Section 3.3.    Investment Banking; Brokerage............................35
         Section 3.4.    Agreements...............................................35
         Section 3.5.    Powers of Attorney.......................................36

Article IV - REPRESENTATIONS AND WARRANTIES OF BUYER..............................36
         Section 4.1.    Existence; Good Standing; Authority......................36
         Section 4.2.    No Conflict..............................................37
         Section 4.3.    Litigation...............................................37
         Section 4.4.    Investment Banking; Brokerage............................37
         Section 4.5.    Investment Intent........................................37

Article V - CERTAIN COVENANTS OF THE PARTIES......................................38
         Section 5.1.    Conduct of Business Prior to Closing.....................38
         Section 5.2.    Following the Closing....................................41
         Section 5.3.    Covenants of the Buyer...................................46
         Section 5.4.    Further Action...........................................48
         Section 5.5.    Press Releases...........................................48
         Section 5.6.    Board of Directors.......................................48

Article VI - EMPLOYEE MATTERS.....................................................48
         Section 6.1.    Employees; Benefits......................................48

Article VII - CONDITIONS TO CLOSING...............................................49
         Section 7.1.    Conditions to Obligations of the Buyer...................49
         Section 7.2.    Conditions to Obligations of the Company and Stockholders51

Article VIII - SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION........52
         Section 8.1.    Survival.................................................52
         Section 8.2.    Several Indemnification by the Stockholders..............52
         Section 8.3.    Indemnification by the Buyer.............................55
         Section 8.4.    [Intentionally Omitted]..................................55
         Section 8.5.    Notice; Defense of Claims................................55
         Section 8.6.    Satisfaction of Indemnification Obligations..............57



ii

--------------------------------------------------------------------------------


         Section 8.7.    Treatment of Indemnity Payments..........................57
         Section 8.8.    Losses Net of Insurance..................................57

Article IX - TERMINATION..........................................................57
         Section 9.1.    Termination..............................................57
         Section 9.2.    Effect of Termination....................................59
         Section 9.3.    Treatment of Deposit Upon Termination....................59
         Section 9.4.    Waiver...................................................59

Article X - GENERAL PROVISIONS....................................................60
         Section 10.1.   Notices    ..............................................60
         Section 10.2.   Fees and Expenses........................................61
         Section 10.3.   Certain Definitions......................................61
         Section 10.4.   Interpretation...........................................64
         Section 10.5.   Counterparts.............................................64
         Section 10.6.   Amendments...............................................65
         Section 10.7.   Entire Agreement; Severability...........................65
         Section 10.8.   Third Party Beneficiaries................................65
         Section 10.9.   Governing Law............................................65
         Section 10.10.  Assignment...............................................65
         Section 10.11.  Consent to Jurisdiction..................................65
         Section 10.12.  Dispute Resolution.......................................65
         Section 10.13.  Mutual Drafting..........................................67
         Section 10.14.  Remedies.................................................67



iii

--------------------------------------------------------------------------------




EXHIBITS

Exhibit A         Stockholders and Company Shares; Allocation of Purchase Price
Exhibit B         Form of Indemnification Escrow Agreement
Exhibit C         Form of Deposit Escrow Agreement
Exhibit D-1       Form of Employment Agreement for James A. Cummings
Exhibit D-2       Form of Employment Agreement for William R. Derrer
Exhibit D-3       Form of Employment Agreement for Michael F. Lanciault
Exhibit E         Form of Legal Opinion
Exhibit F         FIRPTA Certificate
Exhibit G         Form of Release

                                                     SCHEDULES


Schedule 2.1               Organization and Good Standing
Schedule 2.4               Capitalization
Schedule 2.5               Subsidiaries
Schedule 2.6               Financial Statements
Schedule 2.7               Absence of Undisclosed Liabilities
Schedule 2.8               Absence of Certain Developments
Schedule 2.9               Accounts Receivables
Schedule 2.10              Transactions with Affiliates
Schedule 2.11              Consents and Approvals
Schedule 2.12(a)           Real Property
Schedule 2.13              Tax Matters
Schedule 2.14              Certain Contracts and Arrangements
Schedule 2.15              Intellectual Property
Schedule 2.16              Litigation
Schedule 2.17(a)           Employees and Contingent Workers
Schedule 2.17(b)           Employment Matters
Schedule 2.17(c)           WARN Act
Schedule 2.17(d)           Affirmation Action
Schedule 2.18              Permit; Compliance with Laws
Schedule 2.19              Employee Benefit Programs
Schedule 2.20              Insurance
Schedule 2.22              Environmental Matters
Schedule 2.23              Customers, Distributors and Partners
Schedule 2.25              Bids
Schedule 2.26              Warranty and Related Matters
Schedule 2.30              Government Contracts
Schedule 2.31              Backlog
Schedule 2.32              Banking Relationships
Schedule 2.33              Powers of Attorney
Schedule 4.2               No Conflict
Schedule 4.4               Investment Banking; Brokerage



iv

--------------------------------------------------------------------------------



Schedule 5.1               Proposed Bonuses
Schedule 5.2(c)            Gross Margin
Schedule 5.2(d)            Allocations Schedule



`

--------------------------------------------------------------------------------


STOCK PURCHASE AND SALE AGREEMENT

     This STOCK PURCHASE AND SALE AGREEMENT (this "Agreement") is dated as of
December 16, 2002 by and among James A. Cummings, Inc., a Florida corporation
(the "Company"), Perini Corporation, a Massachusetts corporation ("Buyer"), and
James A. Cummings, William R. Derrer and Michael F. Lanciault (each, a
"Stockholder" and collectively, the "Stockholders").

     WHEREAS, the Stockholders own beneficially and of record all the issued and
outstanding capital stock of the Company, as set forth on Exhibit A attached
hereto (collectively, the “Company Shares”); and

     WHEREAS, each Stockholder desires to sell to Buyer, and Buyer desires to
purchase from each Stockholder, all of the issued and outstanding Company Shares
owned by such Stockholder on the terms and conditions set forth herein.

     NOW THEREFORE, in consideration of the mutual representations, warranties,
covenants and agreements, and upon the terms and subject to the conditions set
forth herein, and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows:


ARTICLE I - PURCHASE AND SALE OF COMPANY SHARES; CLOSING

     Section 1.1. Purchase and Sale of Company Shares. Subject to the terms and
conditions set forth in this Agreement and in reliance on the representations,
warranties, covenants and agreements contained herein, at the Closing (as
defined in Section 1.4), each Stockholder severally agrees to sell to Buyer, and
Buyer agrees to purchase from each such Stockholder, all of the Company Shares
owned by such Stockholder as set forth opposite such Stockholder’s name on
Exhibit A hereto for the purchase price set forth in Section 1.2.

     Section 1.2. Purchase Price and Payment. The purchase price for the Company
Shares shall be an amount equal to Twenty Million Dollars ($20,000,000) (the
“Purchase Price”), subject to adjustment pursuant to Section 1.3, together with
the Additional Payment (as defined in Section 1.8). In consideration of the sale
by the Stockholders to the Buyer of the Company Shares and in reliance upon the
representations, warranties covenants and agreements of the Company and the
Stockholders herein contained, the Buyer, subject to the terms and conditions of
this Agreement, agrees to cause the Purchase Price to be delivered as follows:

     (a)      Within two (2) business days of the execution and delivery of this
Agreement, Buyer shall deliver to Boston Safe Deposit and Trust Company, as
escrow agent (the "Deposit Escrow Agent") the sum of Five Hundred Thousand
Dollars ($500,000.00) (the "Deposit") by wire transfer of immediately available
funds. The Deposit Escrow Agent shall hold the Deposit in accordance with the
terms of the Deposit Escrow Agreement (as defined in Section 1.7), including
that all interest accrued on the

--------------------------------------------------------------------------------

Deposit will be paid to Buyer, except that if the Deposit shall be retained by
the Stockholders as liquidated damages under Section 9.3, then such interest
shall be paid to the Stockholders (pro rata based upon each Stockholder's
respective share amounts as set forth opposite such Stockholder's name in column
3 of Exhibit A attached hereto).

     (b)      At the Closing, Buyer shall deliver to each Stockholder by wire
transfer of immediately available funds the amount equal to such Stockholder's
pro rata share (as set forth opposite such Stockholder's name in column 3 of
Exhibit A attached hereto) of an amount equal to the Purchase Price (i) less the
Deposit, which shall be applied in the manner set forth in Section 1.2(c) below,
and (ii) plus or minus any adjustment required under Section 1.3(a). Five (5)
business days prior to the Closing Date, the Stockholders' Representative (as
defined in Section 1.6) shall update Exhibit A to reflect any adjustments
pursuant to Section 1.3(a) and shall deliver such updated Exhibit A to Buyer
with wire transfer instructions for each Stockholder.

     (c)      Upon the completion of Closing, all accrued interest on the
Deposit shall be paid by the Deposit Escrow Agent to the Buyer, the Deposit
shall be converted to and shall become known as the "Indemnification Escrow
Amount" and the Deposit Escrow Agent shall be converted to and shall become
known as the "Indemnification Escrow Agent." The Indemnification Escrow Agent
shall hold the Indemnification Escrow Amount in an account in accordance with
the terms and conditions of the escrow agreement to be entered into by and among
the Buyer, the Stockholders, the Stockholders' Representative and the
Indemnification Escrow Agent at Closing substantially in the form of Exhibit B
attached hereto (the "Indemnification Escrow Agreement"). Interest accrued on
the Indemnification Escrow Amount will be paid to the party or parties receiving
the Indemnification Escrow Amount in proportion to the amount received. The
Deposit Escrow Agreement shall terminate as of the completion of Closing. The
Indemnification Escrow Agreement shall provide that any remaining
Indemnification Escrow Amount shall be paid to the Stockholders (pro rata based
upon each Stockholder's respective share amounts as set forth opposite such
Stockholder's name in column 3 of Exhibit A attached hereto) on the first
anniversary of the Closing Date, provided that, if the Indemnification Escrow
Agent receives notice from the Buyer that any portion of the Indemnification
Escrow Amount is subject to a claim or claims for indemnification under this
Agreement, then the Indemnification Escrow Agent shall only pay to the
Stockholders that portion of the Indemnification Escrow Amount that is not
subject to such claim or claims and shall retain the portion of the
Indemnification Escrow Amount related to such claim or claims until such claim
or claims have been resolved.

Section 1.3.      Adjustment to Purchase Price.

     (a)      Not later than five (5) business days prior to the Closing Date,
the Company shall in good faith prepare an estimated balance sheet of the
Company as of December 31, 2002 (the "Closing Balance Sheet"). The Closing
Balance Sheet shall be prepared in accordance with GAAP consistently applied,
reflecting the Company as an S corporation and otherwise consistent with the
methodology used to prepare the

2

--------------------------------------------------------------------------------

Company's Base Balance Sheet (as defined in Section 2.6(a)); provided that a
deferred liability shall be reflected on the Closing Balance Sheet with respect
to any deferred taxes, and a prepaid asset shall be reflected on the Closing
Balance Sheet with respect to any prepaid taxes, as a result of timing
differences between book income and taxable income as would generally be
reflected on Schedule M-1 of the U.S. federal income tax return (Form 1120S) of
the Company. Not later than five (5) business days prior to the Closing Date,
the Company shall deliver to Buyer the Closing Balance Sheet, together with
worksheets and data that support the Closing Balance Sheet and any other
information that Buyer may reasonably request in order to verify the amounts
reflected on the Closing Balance Sheet. The Purchase Price to be paid at the
Closing shall be adjusted, dollar for dollar, up or down, as appropriate, to the
extent that the Net Worth set forth on the Closing Balance Sheet (the "Estimated
Closing Net Worth") exceeds or is less than $7,000,000.00 (the "Base Net
Worth"), as applicable.

     (b)      Within thirty (30) days after the Closing Date, the Stockholders
shall cause Madsen, Sapp, Mena, Rodriquez & Co., P.A. ("Accountant") to audit
the Closing Balance Sheet and make any adjustments necessary thereto (the
"Audited Balance Sheet") consistent with the provisions of this Section 1.3. The
fees and expenses of the Accountant shall be borne by the Company. The
Stockholders shall cause the Accountant, within thirty (30) days of the Closing,
to deliver the Audited Balance Sheet to the Buyer, together with worksheets
which detail any adjustments and the basis thereof.

          (i)      The Audited Balance Sheet, and the Net Worth as of December
31, 2002 reflected thereon, shall be binding upon the parties upon the written
approval of such Audited Balance Sheet by the Buyer or the failure to object in
writing within fifteen (15) days after receipt of the Audited Balance Sheet.

          (ii)      If the Buyer does not agree with the Audited Balance Sheet
and the calculation of Net Worth stated thereon, and Buyer and Stockholders'
Representative cannot mutually agree on the same, then within seventy-five (75)
days following receipt by the Buyer of the Audited Balance Sheet, KPMG, LLP or
such other nationally recognized independent accounting firm mutually
satisfactory to Buyer and the Stockholders' Representative (the "Neutral
Auditor") shall resolve such dispute. The Neutral Auditor shall review the
Audited Balance Sheet and, within ten (10) business days of its appointment,
shall make any adjustments necessary thereto, and, upon completion of such
review, such Audited Balance Sheet and the Net Worth as of December 31, 2002 as
determined by the Neutral Auditor shall be binding upon the parties. If such a
review is conducted, then the party (i.e., Buyer, on the one hand, or the
Stockholders, on the other hand) whose last proposed written offer for the
settlement of the items in dispute, taken as a whole, was farther away from the
final determination by the Neutral Auditor pursuant to the preceding sentence,
shall pay all fees and expenses associated with such review.

3

--------------------------------------------------------------------------------

     The Net Worth reflected in the Audited Balance Sheet pursuant to this
subsection (b) is referred to herein as (the “Closing Net Worth”).

     (c)      Within three (3) business days following determination of the
Closing Net Worth in accordance with Section 1.3(b), (i) in the event the
Closing Net Worth is less than the Estimated Closing Net Worth, each Stockholder
shall pay to Buyer an amount equal to such Stockholder's pro rata share (as set
forth opposite such Stockholder's name in column 3 of Exhibit A attached hereto)
of the difference between such amounts and, (ii) in the event the Closing Net
Worth is greater than the Estimated Closing Net Worth, Buyer shall pay to each
Stockholder an amount equal to such Stockholder's pro rata share of the
difference between such amounts (as set forth opposite such Stockholder's name
in column 3 of Exhibit A attached hereto), in each case by wire transfer of
immediately available funds. The difference between the Base Net Worth and the
Closing Net Worth is referred to as the "Net Worth Adjustment Amount."

     (d)      As used in this Section 1.3, "Net Worth" means total assets minus
total liabilities of the Company, in each case as determined in accordance with
GAAP, consistently applied.

     (e)      Notwithstanding anything in the Agreement to the contrary, the
payment of the Net Worth Adjustment Amount by the Stockholders under this
Section 1.3 shall not be subject to any of the limitations on indemnification
contained in Section 8.2(b).

     Section 1.4. Time and Place of Closing. Subject to the satisfaction or
waiver of the conditions set forth in Article VII, the closing (the “Closing”)
of the purchase and sale of the Company Shares and the other transactions
contemplated by this Agreement shall be held at the offices of Goodwin Procter
LLP, Exchange Place, Boston, Massachusetts, January 21, 2003, or at such other
time or such other place as Buyer and the Stockholders’ Representative may
mutually determine. The date on which the Closing actually occurs is sometimes
referred to herein as the “Closing Date.”

     Section 1.5.      Deliveries at Closing.

     (a)      At the Closing, the Stockholders or the Company, as applicable,
will deliver or cause to be delivered to Buyer the following:

          (i)      stock certificates evidencing all of the Company Shares, in
each case duly endorsed in blank or accompanied by stock powers duly executed in
blank, and such other documents as may be reasonably required by Buyer to effect
a valid transfer of such Company Shares by such Stockholder, free and clear of
any and all liens, claims, options, charges, pledges, mortgages, security
interests, deeds of trust, voting agreements, voting trusts, encumbrances,
rights or restrictions of any nature ("Claims");

4

--------------------------------------------------------------------------------

          (ii)      the minute books and stock transfer books of the Company and
its Subsidiaries (as defined in Section 2.5); and

          (iii)      each of the certificates, instruments and other documents
required to be delivered at the Closing pursuant to Section 7.1 hereof.

     (b)      At the Closing, Buyer will deliver or cause to be delivered to the
Stockholders the following:

          (i)       the Purchase Price (as adjusted pursuant to Section. 1.3(a))
by wire transfer of immediately available funds to the accounts specified in
writing by the Stockholders' Representative; and

          (ii)      each of the certificates and other documents required to be
delivered at the Closing pursuant to Section 7.2 hereof.

Section 1.6. Stockholders' Representative.

     (a) By the execution and delivery of this Agreement, each Stockholder
hereby irrevocably constitutes and appoints James A. Cummings as his true and
lawful agent and attorney-in-fact (the "Stockholders' Representative"), with
full power of substitution to act in such Stockholder's name, place and stead
with respect to all transactions contemplated by and all terms and provisions of
this Agreement, and to act on such Stockholder's behalf in any dispute,
litigation or arbitration involving this Agreement, and to do or refrain from
doing all such further acts and things, and execute all such documents as the
Stockholders' Representative shall deem necessary or appropriate in connection
with the transactions contemplated by this Agreement, including, without
limitation, the power:

          (i)      to waive any condition to the obligations of such Stockholder
to consummate the transactions contemplated by this Agreement;

          (ii)      to execute and deliver all ancillary agreements,
certificates and documents (including any stock powers, the Deposit Escrow
Agreement, the Indemnification Escrow Agreement and all notices contemplated by
the Deposit Escrow Agreement and the Indemnification Escrow Agreement), and to
make representations and warranties therein, on behalf of such Stockholder which
the Stockholders' Representative deems necessary or appropriate in connection
with the consummation of the transactions contemplated by this Agreement;

          (iii)      to receive on behalf of, and to distribute (after payment
of (A) any unpaid expenses chargeable to the Stockholders or the Company prior
to the Closing in connection with the transactions contemplated by this
Agreement, and (B) amounts payable by the Stockholders pursuant to Section 1.3),
all amounts payable to such Stockholder under the terms of this Agreement; and

5

--------------------------------------------------------------------------------

          (iv)      to do or refrain from doing any further act or deed on
behalf of such Stockholder which the Stockholders' Representative deems
necessary or appropriate in its sole discretion relating to the subject matter
of this Agreement, as fully and completely as such Stockholder could do if
personally present;

     provided, however, that (x) the Stockholders’ Representative shall not have
the power to enter into any material modifications of this Agreement on behalf
of the Stockholders; and (y) the Stockholders’ Representative shall not exercise
his powers in a manner that is inconsistent with this Agreement or any
amendments hereto executed by the Stockholders.

     (b)      The appointment of the Stockholders' Representative shall be
deemed coupled with an interest and shall be irrevocable, and Buyer, its
affiliates and any other Person may conclusively and absolutely rely, without
inquiry, upon any action of the Stockholders' Representative on behalf of the
Stockholders in all matters referred to herein. All notices delivered by Buyer
or the Company (following the Closing) to the Stockholders' Representative
(whether pursuant hereto or otherwise) for the benefit of the Stockholders shall
constitute notice to the Stockholders. The Stockholders' Representative shall
act for the Stockholders on all of the matters set forth in this Agreement in
the manner the Stockholders' Representative believes to be in the best interest
of the Stockholders and consistent with its obligations under this Agreement,
but the Stockholders' Representative shall not be responsible to the
Stockholders for any loss or damages it or they may suffer by reason of the
performance by the Stockholders' Representative of its duties under this
Agreement, other than loss or damage arising from willful violation of this
Agreement or the law.

     (c)      Each Stockholder agrees to indemnify and hold harmless the
Stockholders' Representative from any loss, damage or expense arising from the
performance of its duties as the Stockholders' Representative hereunder,
including, without limitation, the cost of legal counsel retained by the
Stockholders' Representative on behalf of the Stockholders, but excluding any
loss or damage arising from willful violation of this Agreement or the law;
provided that this indemnification shall not exculpate the Stockholders'
Representative from liability to the Stockholders for damages arising out of
actions taken by the Stockholders' Representative beyond the scope of authority
granted to the Stockholders' Representative pursuant to this Section 1.6.

     (d) All actions, decisions and instructions of the Stockholders'
Representative taken, made or given pursuant to the authority granted to the
Stockholders' Representative pursuant to this Section 1.6 shall be conclusive
and binding upon each Stockholder, and no Stockholder shall have the right to
object, dissent, protest or otherwise contest the same.

     (e)      The provisions of this Section 1.6 are independent and severable,
shall constitute an irrevocable power of attorney, coupled with an interest and
surviving death or dissolutions, granted by the Stockholders to the
Stockholders' Representative and shall be binding upon the executors, heirs,
legal representatives, successors and assigns of each such Stockholder.

6

--------------------------------------------------------------------------------

     (f)      The Stockholders' Representative shall receive and hold each
Stockholder's Company Shares until Closing.

     (g)      The grant of power and authority set forth in this Section 1.6
shall terminate on three months following the first anniversary of the Closing
Date.

     Section 1.7. Deposit Escrow. The Deposit shall be held in escrow by the
Deposit Escrow Agent in an interest-bearing account in accordance with the terms
and conditions of the escrow agreement to be entered into by and between the
Company, the Stockholders, the Stockholders Representative, Buyer and the
Deposit Escrow Agent substantially in the form attached hereto as Exhibit C (the
“Deposit Escrow Agreement”). The Deposit Escrow Agreement shall provide, inter
alia, that (i) upon the Closing, the interest earned on the Deposit shall be
paid to the Buyer and the Deposit shall be applied in the manner set forth in
Section 1.2(c), or (ii) upon the termination of this Agreement, the Deposit
shall be treated as set forth in Section 9.3.

     Section 1.8. Additional Payment. Subject to Buyer’s right to set-off
pursuant to Section 8.2(b)(iii) and certain provisions of the Employment
Agreements and provided each such Stockholder is not in breach of this Agreement
or any other agreement, document, instrument or any extension, replacement or
supplemented agreement, document or instrument contemplated by this Agreement,
on the fifth anniversary of the Closing, the Buyer shall pay to each Stockholder
an amount equal to such Stockholder’s pro rata share of $1,000,000 (the
“Additional Payment”) (as set forth opposite such Stockholder’s name in column 4
of Exhibit A attached hereto). The Additional Payment shall be treated for tax
and accounting purposes as deferred purchase price for the Company Shares being
purchased hereunder.

     Section 1.9. Further Assurances.

     (a)      The Stockholders from time to time after the Closing at the
request of the Buyer and without further consideration shall execute and deliver
such further instruments of transfer and assignment and take such other action
as the Buyer may reasonably require to more effectively transfer and assign to,
and vest in, the Buyer the Company Shares and all rights thereto, and to fully
implement the provisions of this Agreement.

     (b)      The Buyer from time to time after the Closing at the request of
any Stockholder and without further consideration shall execute and deliver such
further instruments of transfer and assignment and take such other action as
such Stockholder may reasonably require to more effectively and fully implement
the provisions of this Agreement.

7

--------------------------------------------------------------------------------


ARTICLE II - REPRESENTATIONS AND WARRANTIES OF THE COMPANY

     As a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated hereby, the Company hereby makes to
Buyer the representations and warranties contained in this Article II. Provided
that it is apparent by the description of any qualification, exception or other
matter referenced or disclosed by the Company in any Schedule, any exhibit
attached to this Agreement, the Base Balance Sheet (as defined below) or the
Interim Balance Sheet (as defined below) that the subject matter of any
qualification, exception or other matter pertains to any other representation,
warranty or covenant of the Company under this Agreement, then such
qualification, exception or other matter so referenced or disclosed shall be
deemed to qualify, limit and restrict such other representations, warranties or
covenants of the Company in this Agreement. Except for those representations and
warranties expressly set forth in this Article II, the Company makes no
representations or warranties, express or implied, at law or in equity, of any
kind or nature whatsoever. Except for the financial statements provided in
Schedule 2.6, the Company makes no representations or warranties, express or
implied, at law or in equity, of any kind or nature whatsoever with respect to
reports prepared by any third parties. No other representations, whether written
or oral, have been made by the Company except as expressly set forth in this
Article II; provided, however, that the foregoing shall not be deemed to limit
any cause of action for fraud or intentional misrepresentation under this
agreement or applicable law. For purposes hereof unless otherwise indicated, all
references to the Company shall include all Subsidiaries (as defined below) of
the Company and predecessors, if any.

     Section 2.1. Existence; Good Standing; Authority. The Company is a
corporation duly incorporated, validly existing and in good standing under the
laws of the State of Florida. The Company has all requisite corporate power and
authority to own, operate, lease and encumber its properties and carry on its
business as currently conducted. Except as set forth on Schedule 2.1, the
Company is duly licensed or qualified to do business as a foreign corporation
under the laws of each other jurisdiction in which the character of its
properties or in which the transaction of its business makes such qualification
necessary. The copies of the Company’s Articles of Incorporation (the “Charter”)
and by-laws, each as amended to date and made available to Buyer’s counsel, are
complete and correct, the Company is not in violation of any term of its Charter
or by-laws and no amendments thereto are pending.

     Section 2.2. Authorization and Non-Contravention. This Agreement and all
agreements, documents and instruments executed and delivered by the Company
pursuant hereto are valid and binding obligations of the Company, enforceable in
accordance with their respective terms, assuming due authorization, execution
and delivery of this Agreement by Buyer. The execution, delivery and performance
of this Agreement and all agreements, documents and instruments executed and
delivered by the Company pursuant hereto and the consummation of the
transactions contemplated hereby, and by such other agreements, documents and
instruments, have been duly authorized by all necessary corporate or other
action of the Company. The execution and delivery of this Agreement and all
agreements, documents and instruments executed and delivered by the Company
pursuant hereto, and the performance of the transactions contemplated by this
Agreement and such other agreements, documents and instruments, do not and will
not: (i) violate or result in a violation of, conflict with or constitute

8

--------------------------------------------------------------------------------

or result in a violation of or default (whether after the giving of notice,
lapse of time or both) or loss of benefit under any contract or obligation to
which the Company is a party or by which its assets are bound, or any provision
of its Charter or by-laws, or cause the creation of any Claim upon any of the
assets of the Company; (ii) violate, conflict with or result in a violation of,
or constitute a default (whether after the giving of notice, lapse of time or
both) under, any provision of any law, regulation or rule, or any order of, or
any restriction imposed by, any court or governmental agency applicable to the
Company; (iii) require from the Company any notice to, declaration or filing
with, or consent or approval of any governmental authority or other third party;
or (iv) violate or result in a violation of, or constitute a default (whether
after the giving of notice, lapse of time or both) under, accelerate any
obligation under, or give rise to a right of termination of, any agreement,
permit, license or authorization to which the Company is a party or by which the
Company is bound.

     Section 2.3. Corporate Records. The corporate record books of the Company
accurately reflect all corporate action taken by its stockholders and board of
directors and committees. The corporate records of the Company are true and
complete and copies of the originals of such documents will be delivered to
Buyer following the execution of this Agreement.

     Section 2.4. Capitalization.

     (a)      The authorized capital stock of the Company consists of 10,000
shares of Common Stock, par value $1.00 per share, of which 4,125 shares were
issued and outstanding as set forth on Schedule 2.4. All of the issued and
outstanding shares of capital stock of the Company are duly authorized, validly
issued, fully paid and nonassessable. As of the date of this Agreement, except
as set forth on Schedule 2.4, there are no outstanding subscriptions, options,
warrants, commitments, preemptive rights, agreements, arrangements or
commitments of any kind relating to the issuance or sale of, or outstanding
securities convertible into or exercisable or exchangeable for, any shares of
capital stock of any class or other equity interests of the Company. Except as
set forth on Schedule 2.4, there are no agreements or understandings to which
the Company is a party with respect to the voting of any shares of capital stock
of the Company or which restrict the transfer of any such shares. Except as set
forth on Schedule 2.4, there are no outstanding contractual obligations of the
Company to repurchase, redeem or otherwise acquire any shares of capital stock,
other equity interests or any other securities of the Company and the Company
has not redeemed any shares of its capital stock in the past three (3) years. As
of the Closing, and after giving effect to the transactions contemplated hereby,
all of the outstanding shares of capital stock of the Company will have been
duly and validly authorized and issued, fully paid and non-assessable. As of the
Closing, and after giving effect to the transactions contemplated hereby, other
than as set forth on Schedule 2.4 there are (1) no preemptive rights, rights of
first refusal, put or call rights or obligations or anti-dilution rights with
respect to the issuance, sale or redemption of the Company's capital stock or
any interests therein, (2) no rights to have the Company's capital stock
registered for sale to the public in connection with the laws of any
jurisdiction and (3) no documents, instruments or

9

--------------------------------------------------------------------------------

agreements relating to the voting of the Company's voting securities or
restrictions on the transfer of the Company's capital stock.

     (b)      As of the date hereof and at the Closing, the Stockholders are and
will be the sole record and beneficial owners of the Company Shares as set forth
opposite their names on Exhibit A attached hereto, free and clear of any Claims,
including Claims of spouses, former spouses and other family members. The
Company Shares represent and at the Closing will represent all of the
outstanding capital stock of the Company. The Company Shares were offered,
issued, sold and delivered to the Stockholders and any predecessor holders of
the Company Shares in compliance with applicable federal and state securities
laws without giving rise to preemptive rights of any kind.

     Section 2.5. Subsidiaries. Except as set forth in Schedule 2.5, the Company
does not own or control, directly or indirectly, any interest in any other
corporation, partnership, limited liability company, association or other
business entity (each a “Subsidiary”). Except as set forth in Schedule 2.5, the
Company has not made any investment and does not hold any interest in or have
any outstanding loan or advance to or from, any Person.

     Section 2.6. Financial Statements.

     (a)      The Company has previously furnished to Buyer and attached hereto
as Schedule 2.6 are copies of the following financial statements: (i) the
Company's audited balance sheets for the fiscal years ended December 31, 2001
(the "Base Balance Sheet"), December 31, 2000, December 31, 1999, December 31,
1998 and December 31, 1997 and the related audited statements of income,
retained earnings and cash flows for the fiscal years then ended, with a report
thereon by the independent certified public accountants of the Company, and (ii)
the Company's unaudited balance sheet as of October 31, 2002 and the related
unaudited statements of income, retained earnings and cash flows for the ten
month period then ended (the balance sheet identified in (ii) above may be
referred to as the "Interim Balance Sheet"). Such financial statements were
prepared in conformity with GAAP, are consistent in all material respects with
the books and records of the Company and fairly present the financial position
of the Company as of the dates thereof and the results of operations and cash
flows of the Company for the periods shown therein, subject to normal and
recurring year end adjustments in the case of any such financial statements that
are unaudited; provided, however, that any such normal and recurring year end
adjustments will not have a Material Adverse Effect (as defined below) on the
financial results, results of operations and/or cash flows reported in such
unaudited financial statements. Nothing has come to the attention of the Company
or the Stockholders since such respective dates that would indicate that such
financial statements are not true and correct in all material respects as of the
date thereof.

     (b)      Except for the Stockholders' guaranties expressly set forth in
Sections 5.2(b) and (c) below, neither the Company nor any Stockholder makes any
representations, warranties or guaranties with respect to any projections of
income or cash flow, including without limitation any such projections
previously provided to the Buyer.

10

--------------------------------------------------------------------------------

     Section 2.7. Absence of Undisclosed Liabilities. The Company does not have
any liabilities or obligations of any nature, whether accrued, absolute,
contingent, asserted, unasserted or otherwise, except liabilities or obligations
(i) stated or adequately reserved against in the Base Balance Sheet, (ii)
incurred as a result of or arising out of the transactions contemplated under
this Agreement, (iii) incurred in the ordinary course of business since the date
of the Base Balance Sheet or (iv) as set forth in Schedule 2.7.

     Section 2.8. Absence of Certain Developments. Since the date of the Base
Balance Sheet, the Company has conducted its business only in the ordinary
course consistent with past practice and, except as set forth in Schedule 2.8,
there has not been:

     (a)      any change by itself or in conjunction with all other such
changes, whether or not arising in the ordinary course of business, has had or
could be reasonably likely to have a Material Adverse Effect;

     (b)      any Claim placed on any of the properties of the Company, other
than purchase money liens and liens for taxes not yet due and payable;

     (c)      any purchase, sale or other disposition, or any agreement or other
arrangement for the purchase, sale or other disposition, of any properties or
assets by the Company, including any of its Intellectual Property (as defined
below), involving the payment or receipt of more than $50,000;

     (d)      any damage, destruction or loss of Company property, whether or
not covered by insurance, that has had or could be reasonably likely to have a
Material Adverse Effect;

     (e)      any declaration, setting aside or payment of any dividend by the
Company, or the making of any other distribution in respect of the capital stock
of the Company, or any direct or indirect redemption, purchase or other
acquisition by the Company of its own capital stock;

     (f)      any labor trouble or claim of unfair labor practices involving the
Company, any change in the compensation payable or to become payable by the
Company to any of its officers or employees other than normal merit increases to
employees in accordance with its usual practices, or any bonus payment or
arrangement made to or with any of such officers or employees or any
establishment or creation of any employment, deferred compensation or severance
arrangement or employee benefit plan with respect to such persons or the
amendment of any of the foregoing;

     (g)      any resignation, termination or removal of any officer of the
Company or material loss of personnel of the Company or material change in the
terms and conditions of the employment of the Company's officers or key
personnel;

11

--------------------------------------------------------------------------------

     (h)      any payment or discharge of a lien or liability of the Company
which was not shown on the audited balance sheet of the Company as of the date
of the Base Balance Sheet or incurred in the ordinary course of business
thereafter;

     (i)      any contingent liability incurred by the Company as guarantor or
otherwise with respect to the obligations of others or any cancellation of any
debt or claim owing to, or waiver of any right of, the Company, including any
write-off or compromise of any accounts receivable other than in the ordinary
course of business consistent with past practice;

     (j)      any obligation or liability incurred by the Company to any of its
officers, directors, stockholders or employees, or any loans or advances made by
the Company to any of its officers, directors, stockholders or employees, except
normal compensation and expense allowances payable to officers or employees in
the ordinary course of business;

     (k)      any change in accounting methods or practices, collection
policies, pricing policies or payment policies of the Company;

     (l)      any loss, or any development that could reasonably be expected to
result in a loss, of any significant supplier, subcontractor, customer,
distributor or account of the Company;

     (m)      any amendment or termination of any contract or agreement to which
the Company is a party or by which it is bound, other than Change Orders (as
defined below) made in the ordinary course of business;

     (n)      any arrangements relating to any royalty or similar payment based
on the revenues, profits or sales volume of the Company, whether as part of the
terms of the Company's capital stock or by any separate agreement;

     (o)      any pending transaction or executory agreement involving fixed
price terms or fixed volume arrangements;

     (p)      any other transaction entered into by the Company other than
transactions in the ordinary course of business;

     (q)      any amendment to the Company's Charter or by-laws; or

     (r)      any agreement whether in writing or otherwise, for the Company to
take any of the actions specified in paragraphs (a) through (q) above.

     Section 2.9. Accounts Receivable; Accounts Payable.

     (a)      Schedule 2.9 sets forth each of the accounts receivable of the
Company and due dates for such accounts receivable and all such accounts
receivable are valid and enforceable claims, are not subject to any set-off or
counterclaim, and are fully

12

--------------------------------------------------------------------------------

collectible in the normal course of business. Since the date of the Base Balance
Sheet, the Company has collected its accounts receivable in the ordinary course
of its business and in a manner which is consistent with past practices and has
not accelerated any such collections, other than for default by the account
debtor each of which are set forth on Schedule 2.9. The Company does not have
any accounts receivable or loans receivable from any Affiliate or any individual
Persons whose relationship with it or any of its directors, officers, employees
or Stockholders is that of first cousin or closer.

     (b)      All accounts payable and notes payable of the Company arose in
bona fide arm's length transactions in the ordinary course of business and no
such account payable or note payable is delinquent in its payment. Since the
date of the Base Balance Sheet, the Company has paid its accounts payable in the
ordinary course of its business and in a manner which is consistent with its
past practices. The Company does not have any account payable from any Affiliate
or any individual Persons whose relationship with it or any of its directors,
officers, employees or Stockholders is that of first cousin or closer.

     Section 2.10. Transactions with Affiliates. Except as set forth on Schedule
2.10, there are no loans, leases or other agreements or transactions between the
Company or any present or former stockholder, director, officer or employee of
the Company or any member of such officer’s, director’s, employee’s or
stockholder’s immediate family, or any person controlled by such officer,
director, employee or stockholder or his or her immediate family. No
Stockholder, director, officer or senior employee of the Company or any of their
respective spouses or family members, owns directly or indirectly, on an
individual or joint basis, any interest in, or serves as an officer or director
or in another similar capacity of, any competitor, customer, supplier or
subcontractor of the Company, or any organization which has a material contract
or arrangement with the Company.

     Section 2.11. Consents and Approvals.

     (a)      Except as set forth on Schedule 2.11, the execution, delivery and
performance of this Agreement by the Company and the Stockholders will not, as
of the Closing Date, require any consent, approval, authorization or other
action by, or filing with or notification to, any federal, state, municipal,
local, or any government or sovereign, regulatory or administrative authority,
agency or commission or any court, tribunal, or judicial or arbitral body (a
"Governmental Authority").

     (b)      Except as set forth on Schedule 2.11, the execution, delivery and
performance of this Agreement by the Company will not, as of the Closing Date,
require any third-party consents, approvals, authorizations or actions.

     Section 2.12. Real and Personal Property.

     (a)      Real Property.

13

--------------------------------------------------------------------------------

     (i)      Schedule 2.12(a) lists all real property owned by the Company (the
"Owned Real Property") and Schedule 2.12(a) lists all real property leased by
the Company as a tenant (the "Leased Real Property").

     (ii)      The Company has good, record and marketable title to all of the
Owned Real Property, free and clear of all liens, restrictions and encumbrances,
except as set forth in Schedule 2.12(a).

     (iii)      The Company holds a valid and enforceable leasehold interest in
all of the Leased Real Property, free of encumbrances that could cause an early
termination of the Company's leasehold interest or impair the Company's use of
the leasehold estate, except as set forth in Schedule 2.12(a).

     (iv)      The Company has not received any notice that it is in default
under any of the covenants, easements or restrictions or other encumbrances on
any of the Owned Real Property or the Leased Real Property (collectively, the
"Real Property").

     (v)       The Company has not entered into any contracts for the sale of
any of the Owned Real Property or any portion thereof. No lease or other
agreement affecting any of the Owned Real Property contains any right of first
refusal or option to purchase such property or any portion thereof or any other
rights of others that might prevent the transfer of the Owned Real Property
pursuant to this Agreement.

     (vi)      All of the Owned Real Property has access to a public way and
utility services sufficient to satisfy legal requirements and the practical
needs of the Owned Real Property as currently used and improved.

     (vii)      All of the Owned Real Property is in good condition and repair,
all fixtures and equipment used in the operation of the Owned Real Property are
in good working order, and, no capital expenditures with respect to the Owned
Real Property will be required in the next five (5) years.

     (viii)      All of the Leased Real Property is in good condition and
repair, all of the Company's fixtures and equipment used in the operation of the
Leased Real Property are in good working order, and the Company does not
anticipate being obligated under any of the Leases to make any material repairs
to any of the Leased Real Property in the next five (5) years.

     (ix)      Except as set forth in Schedule 2.12(a), no construction at any
of the Real Property is currently being undertaken by the Company or is planned
to be undertaken by the Company within the next five (5) years.

     (x)      Except as set forth in Schedule 2.12(a), there are no actions,
suits or proceedings (including, but not limited to, condemnation actions

14

--------------------------------------------------------------------------------

and arbitration proceedings) pending or, to the Knowledge of the Company
threatened against Company at law or in equity or before or by any federal,
state, municipal or other governmental court, department, commission, board,
bureau, agency or instrumentality against any of the Owned Real Property or
Company's interest therein, and there are no actions, suits or proceedings
(including, but not limited to, condemnation actions and arbitration
proceedings) pending or to the Knowledge of the Company threatened at law or in
equity or before or by any federal, state, municipal or other governmental
court, department, commission, board, bureau, agency or instrumentality on any
of Company's direct or indirect interest in any of the Leased Real Property.

     (xi)      Except as set forth in Schedule 2.12(a), to the Company's
Knowledge, the Owned Real Property and the Leased Real Property complies with
all applicable zoning, building, environmental, health and public safety,
subdivision, land use and similar laws, rules, ordinances and regulations,
including, but not limited to, the Americans with Disabilities Act and the
regulations issued thereunder.

     (xii)      No consent or approval is required from any governmental
authority for the transfer of any of the Real Property pursuant to the
transactions contemplated by this Agreement; no governmental, fire, life safety
or other inspection is required in connection with the transfer of any of the
Real Property pursuant to the transactions contemplated by this Agreement; and
no new certificates of occupancy are required to be issued in connection with
the transfer of any of the Real Property pursuant to the transactions
contemplated by this Agreement.

     (xiii)      Except as listed in Schedule 2.12(a), there are no contracts or
agreements related to the current use or operation of any of the Leased Real
Property by the Company or the ownership or the current use or operation of the
Owned Real Property that would have a Material Adverse Effect on the use,
operation or, as to the Owned Real Property, ownership thereof if terminated.
True, correct and complete copies of all contracts listed on Schedule 2.12(a)
have been delivered to Buyer prior to the date hereof.

     (xiv)      All licenses, permits and/or other approvals required for the
current use or operation by the Company of any of the Leased Real Property or
the ownership or the current use or operation of any of the Owned Real Property
are in full force and effect.

     (xv)      The leases to which the Company is a party that give rise to the
Leased Real Property (the "Leases"), as well as the term and rent obligations
thereunder are listed on Schedule 2.12(a). Each of the Leases is in full force
and effect according to the terms set forth therein and has not been modified,
amended or altered except as listed on Schedule 2.12(a). The information set
forth on

15

--------------------------------------------------------------------------------

Schedule 2.12(a) with respect to each of the Leases is true and correct in all
respects.

     (xvi)      True, correct and complete copies of the Leases and any
modifications, amendments or alteration thereof have been delivered to Buyer
prior to the date hereof.

     (xvii)      To the Company's Knowledge, all obligations of each landlord
under each of the Leases have been performed to date, subject to expiration of
any applicable grace, notice and curative periods.

     (xviii)      The Company is not in default under any Lease, and has not
received any notice of default. The Company has no Knowledge of any facts or
circumstances which, with the giving of notice or the passage of time or both,
would constitute a default by the Company under any Lease.

     (xix)      All security deposits under the Leases are listed in Schedule
2.12(a).

     (xx)      None of the Leases require the consent of the landlord or the
landlord's lender to the transfer of any of the Leased Real Property pursuant to
the transactions contemplated by this Agreement.

     (xxi)      The Company has not assigned any of the Leases and has not
sublet all or any portion of its leased premises under any of the Leases.

     (xxii)      Each parcel of Owned Real Property is a separate lot for real
estate tax and assessment purposes, and no other real property is included in
such tax parcel. There are no Taxes (as defined below), assessments, fees,
charges or similar costs or expenses imposed by any governmental authority,
association or other entity having jurisdiction over the Real Property
(collectively, the "Real Estate Impositions") against the Company's interest in
any Real Property or portion thereof which are delinquent. There is no pending
or threatened increase or special assessment or reassessment of any Real Estate
Impositions against the Company's interest in any Real Property, except as set
forth on Schedule 2.12(a).

     (b)      Personal Property. The Company has good, valid and (if applicable)
marketable title to all personal property and to those assets reflected on the
Base Balance Sheet or acquired by it after the date thereof (except for any
personal property disposed of since that date in the ordinary course of
business), free and clear of Claims, except for liens for Taxes not yet due and
payable, and minor liens and encumbrances that do not materially detract from
the value of the such personal property subject thereto or impair the operations
of the Company. All equipment included in such properties which is necessary to
the business of the Company is in good condition and repair (ordinary wear and
tear excepted) and all leases of personal property to which the

16

--------------------------------------------------------------------------------

Company is a party are fully effective and afford the Company peaceful and
undisturbed possession of the subject matter of the lease. The property and
assets of the Company are sufficient for the conduct of its business as
presently conducted.

     Section 2.13. Tax Matters.

     (a)      The Company has filed all returns, declarations, reports, claims
for refund, or information return or statement relating to Taxes, including any
schedule or attachment thereto and including any amendment thereof (each a "Tax
Return") that it was required to file under applicable laws and regulations. All
such Tax Returns were correct and complete in all respects and have been
prepared in substantial compliance with all applicable laws and regulations. All
Taxes due and owing by Company (whether or not shown on any Tax Return) have
been paid. The Company currently is not the beneficiary of any extension of time
within which to file any Tax Return. No claim has ever been made by an authority
in a jurisdiction where the Company does not file Tax Returns that it is or may
be subject to taxation by that jurisdiction. There are no Claims for Taxes
(other than Taxes not yet due and payable) upon any of the assets of the
Company.

     (b)      The Company has withheld and paid all Taxes required to have been
withheld and paid in connection with any amounts paid or owing to any employee,
independent contractor, creditor, stockholder, or other third party.

     (c)      Neither the Company nor any Stockholder or director or officer (or
employee responsible for Tax matters) of the Company expects any authority to
assess any additional Taxes for any period for which Tax Returns have been
filed. No foreign, federal, state, or local tax audits or administrative or
judicial Tax proceedings are pending or being conducted with respect to the
Company. Except as set forth in Schedule 2.13, the Company has not received from
any foreign, federal, state, or local taxing authority (including jurisdictions
where the Company has not filed Tax Returns) any (i) notice indicating an intent
to open an audit or other review, (ii) request for information related to Tax
matters, or (iii) notice of deficiency or proposed adjustment for any amount of
Tax proposed, asserted, or assessed by any taxing authority against the Company.
Schedule 2.13 lists all federal, state, local, and foreign income Tax Returns
filed with respect to the Company for taxable periods ended on or after December
31, 1995, indicates those Tax Returns that have been audited, and indicates
those Tax Returns that currently are the subject of audit. The Company has
delivered to Buyer correct and complete copies of all federal income Tax
Returns, examination reports, and statements of deficiencies assessed against or
agreed to by the Company filed or received since December 31, 1995.

     (d)      The Company has not waived any statute of limitations in respect
of Taxes or agreed to any extension of time with respect to a Tax assessment or
deficiency.

17

--------------------------------------------------------------------------------

     (e)      The Company has not filed a consent under Section 341(f) of the
Internal Revenue Code of 1986, as amended (the "Code"), concerning collapsible
corporations. The Company is not a party to any agreement, contract, arrangement
or plan that has resulted or would result, separately or in the aggregate, in
the payment of (i) any "excess parachute payment" within the meaning of Code
Section 280G (or any corresponding provision of state, local or foreign Tax law)
and (ii) any amount that will not be fully deductible as a result of Code
Section 162(m) (or any corresponding provision of state, local or foreign Tax
law). The Company has not been a United States real property holding corporation
within the meaning of Code Section 897(c)(2) during the applicable period
specified in Code Section 897(c)(1)(A)(ii). The Company has disclosed on its
federal income Tax Returns all positions taken therein that could give rise to a
substantial understatement of federal income Tax within the meaning of Code
Section 6662. The Company is not a party to or bound by any Tax allocation or
sharing agreement. The Company (A) has not been a member of an any affiliated
group within the meaning of Code Section 1504(a) or any similar group defined
under a similar provision of state, local or foreign law filing a consolidated
federal income Tax Return (other than a group the common parent of which was the
Company) or (B) does not have any liability or obligation of whatever kind or
nature (whether known or unknown, whether asserted or unasserted, whether
absolute or contingent, whether accrued or unaccrued, whether liquidated or
unliquidated, and whether due or to become due), including any liability for
Taxes (each a "Liability") for the Taxes of any Person (other than for the
Company) under Treasury Regulations Section 1.1502-6 (or any similar provision
of state, local, or foreign law), as a transferee or successor, by contract, or
otherwise.

     (f)      Schedule 2.13 sets forth the following information with respect to
the Company as of the most recent practicable date (as well as on an estimated
pro forma basis as of the Closing giving effect to the consummation of the
transactions contemplated hereby): (A) the basis of the Company in its assets;
and (B) the amount of any net operating loss, net capital loss, unused
investment or other credit, unused foreign tax, or excess charitable
contribution allocable to the Company.

     (g)      The unpaid Taxes of the Company (A) did not, as of October 31,
2002, exceed the reserve for Tax Liability (rather than any reserve for deferred
Taxes established to reflect timing differences between book and Tax income) set
forth on the face of the October 31, 2002 Interim Balance Sheet or in any notes
thereto and (B) do not exceed that reserve as adjusted for the passage of time
through the Closing Date in accordance with the past custom and practice of the
Company in filing their Tax Returns, except as set forth on Schedule 2.13. Since
the date of the Base Balance Sheet, the Company has not incurred any liability
for Taxes arising from extraordinary gains or losses, as that term is used in
GAAP, outside the ordinary course of business consistent with past custom and
practice.

     (h)      The Company will not be required to include any item of income in,
or exclude any item of deduction from, taxable income for any taxable period (or

18

--------------------------------------------------------------------------------

portion thereof) ending after the Closing Date as a result of any: (A) change in
method of accounting for a taxable period ending on or prior to the Closing
Date; (B) "closing agreement" as described in Code Section 7121 (or any
corresponding or similar provision of state, local or foreign income Tax law)
executed on or prior to the Closing Date; (C) intercompany transactions or any
excess loss account described in Treasury Regulations under Code Section 1502
(or any corresponding or similar provision of state, local or foreign income Tax
law); (D) installment sale or open transaction disposition made on or prior to
the Closing Date; or (E) prepaid amount received on or prior to the Closing
Date.

     (i)      The Company has not distributed stock of another Person, or has
had its stock distributed by another Person, in a transaction that was purported
or intended to be governed in whole or in part by Code Section 355 or Section
361.

     (j)      Company has been a validly electing S corporation within the
meaning of Code Sections 1361 and 1362 at all times since 1989, and the Company
will be an S corporation up to and including (the day before, if no Section
338(h)(10) Election is made) the Closing Date.

     (k)      Schedule 2.13 identifies each of the Company's Subsidiaries that
is a "qualified subchapter S subsidiary" within the meaning of Code Section
1361(b)(3)(B). Each Subsidiary so identified has been a qualified subchapter S
subsidiary at all time since the date shown on such schedule up to and including
(the day before, if no Section 338(h)(10) Election is made) the Closing Date.

     (l)      Company shall not be liable for any Tax under Code Section 1374 in
connection with the deemed sale of the Company's assets (including the assets of
any qualified subchapter S subsidiary) caused by the Section 338(h)(10)
Election. Neither the Company nor any qualified subchapter S subsidiary of the
Company has, in the past 10 years, (A) acquired assets from another corporation
in a transaction in which Company's Tax basis for the acquired assets was
determined, in whole or in part, by reference to the Tax basis of the acquired
assets (or any other property) in the hands of the transferor or (B) acquired
the stock of any corporation which is a qualified subchapter S subsidiary.

     Section 2.14. Certain Contracts and Arrangements. Except as set forth in
Schedule 2.14, the Company is not a party or subject to or bound by:

     (a)      any subcontracts or purchase orders by the Company involving a
commitment or payment by the Company in excess of $500,000 or any other contract
or agreement involving a commitment or payment by the Company in excess of
$100,000;

     (b)      any contract, lease or agreement which is not cancelable by the
Company without penalty on not less than ninety (90) days notice;

     (c)      any contract containing covenants directly and expressly limiting
in any respect the freedom of the Company to compete in any line of business or
with any person or entity or containing any exclusive dealing obligations;

19

--------------------------------------------------------------------------------

     (d)      any contract or agreement relating to the licensing, distribution,
development, purchase, sale or servicing of its software or hardware products
except in the ordinary course of business consistent with past practices or any
of its Intellectual Property;

     (e)      any indenture, mortgage, promissory note, loan agreement,
guaranty, letter of credit, bond, surety or other agreement or commitment for
borrowing, any pledge or security arrangement or any bonding or surety agreement
or arrangement;

     (f)      any stock redemption or purchase agreements or other agreements
affecting or relating to the capital stock of the Company, including, without
limitation, any agreement with any stockholder of the Company which includes
anti-dilution rights, registration rights, voting arrangements, operating
covenants or similar provisions;

     (g)      any pension, profit sharing, retirement or stock option plans, or
any employment, severance or change of control agreement;

     (h)      any royalty, dividend or similar arrangement based on the revenues
or profits of the Company or any contract or agreement involving fixed price or
fixed volume arrangements;

     (i)      any joint venture, partnership, manufacturer, development or
supply agreement or other agreement which involves a sharing of revenues,
profits, losses, costs or liabilities by the Company with any other Person or
any fixed price or similar agreement or any agreement to provide equity of debt
financing or develop any project;

     (j)      any acquisition, merger or similar agreement;

     (k)      any collective bargaining agreement or other agreement with any
labor union or other employee representative of a group of employees;

     (l)      any contract with any governmental entity;

     (m)    any contract not executed in the ordinary course of business;

     (n)      any tax sharing agreement;

     (o)      any agreement granting to any Person the right to purchase assets
or services; or

     (p)      any other material contract involving the payment of more than
$100,000 by or to the Company.

True and correct copies of each agreement referred to in Schedule 2.14 have been
provided to the Buyer, or detailed summaries thereof provided on Schedule 2.14.
All such contracts, agreements, leases and instruments are valid and are in full
force and effect and constitute legal,

20

--------------------------------------------------------------------------------

valid and binding obligations of the Company and, to the Company’s Knowledge, of
the other parties thereto, and are enforceable substantially in accordance with
their respective terms. The Company has no Knowledge of any notice or threat to
terminate any such contracts, agreements, leases or instruments. Neither the
Company nor, to the Company’s Knowledge, any other party is in default in
complying with any provisions of any such contract, agreement, lease or
instrument, or any other contract, agreement, lease or instrument, and no
condition or event or fact exists which, with notice, lapse of time or both,
could constitute a default thereunder on the part of the Company.

Except as set forth in Schedule 2.14, since December 31, 1997 the Company has
not received written notice of any stop work order, suspension of work order or
default notice or suspension with respect to any agreement or contract on
Schedule 2.14. Except as set forth in Schedule 2.14, since December 31, 1992,
the Company has not received any threat of debarment or agreed to any voluntary
exclusion to refrain from submitting bids or proposals on any contracts.

     Section 2.15. Intellectual Property

     (a)      Except as disclosed in Schedule 2.15, the Company has exclusive
ownership of, or exclusive license to use, all patent, copyright, trade secret,
trademarks, service marks, domain names or other proprietary rights used or to
be used in the Company's business as presently conducted (collectively,
"Intellectual Property"). The Company's rights in all of such Intellectual
Property are freely transferable. The Company has received no notice of claims
or demands of any other person pertaining to any of such Intellectual Property
and no proceedings have been instituted, or are pending or threatened, which
challenge the rights of the Company in respect thereof. Except as disclosed in
Schedule 2.15, the Company has the right to use, free and clear of claims or
rights of other persons, all customer lists, designs, manufacturing or other
processes, computer software, systems, data compilations, research results and
other information required for or incident to its products or its business as
presently conducted.

     (b) All patents, patent applications, trademarks, trademark applications
and registrations and registered copyrights which are owned by or licensed to
the Company and all other items of Intellectual Property are listed in Schedule
2.15. Except as set forth on Schedule 2.15, all of such patents, patent
applications, trademark registrations, trademark applications and registered
copyrights have been duly registered in, filed in or issued by the United States
Patent and Trademark Office, the United States Register of Copyrights, or the
corresponding offices of other jurisdictions as identified on Schedule 2.15, and
have been properly maintained and renewed in accordance with all applicable
provisions of law and administrative regulations of the United States and each
such jurisdiction.

     (c)      All licenses or other agreements under which the Company is
granted rights in Intellectual Property are listed in Schedule 2.15. All said
licenses or other agreements are in full force and effect, there is no default
by any party thereto, and, except as set forth on Schedule 2.15, all of the
Company's rights thereunder are freely

21

--------------------------------------------------------------------------------

assignable. The licensors under said licenses and other agreements have and had
all requisite power and authority to grant the rights purported to be conferred
thereby.

     (d)      All licenses or other agreements under which the Company has
granted rights to others in Intellectual Property owned or licensed by the
Company are listed in Schedule 2.15. All of said licenses or other agreements
are in full force and effect, there is no default by any party thereto,
constitute legal, valid and binding obligations of the Company and, to the
Company's Knowledge, of the other parties thereto, and are enforceable
substantially in accordance with their respective terms; neither the Company
nor, to the Company's Knowledge, any other party is in default (subject to
expiration of any applicable grace, notice or curative period) in complying with
any provisions of any said licenses or other agreements, and no condition or
event or fact exists which, with notice, lapse of time or both, could constitute
a default thereunder on the part of the Company; and, except as set forth on
Schedule 2.15, all of the Company's rights thereunder are freely assignable.

     (e)      The Company has taken all steps required in accordance with sound
business practice to establish and preserve its ownership of all Intellectual
Property rights with respect to its products, services and technology. The
Company has no Knowledge of any infringement by others of any of its
Intellectual Property rights. The present business, activities and products of
the Company do not infringe any Intellectual Property of any other person.

     Section 2.16. Litigation. Except as set forth on Schedule 2.16, there is no
litigation, binding dispute resolution proceeding or governmental or
administrative proceeding or investigation pending or to the Knowledge of the
Company, any investigation or any litigation, binding dispute resolution
proceeding or governmental or administrative proceeding threatened against the
Company or affecting the properties or assets of the Company, or, as to matters
related to the Company, against any officer, director, stockholder or key
employee of the Company in their respective capacities in such positions, nor to
the Company’s Knowledge, has there occurred any event nor does there exist any
condition on the basis of which any such claim may be asserted. Schedule 2.16
includes a description of all current litigation, claims, proceedings or
investigations involving the Company or any of its officers, directors,
stockholders or key employees in connection with the business of the Company and
all litigation, claims, proceedings or investigations involving the Company or
any of its officers, directors, stockholders or key employees relating to
contractual matters, criminal matters, employment, sexual harassment or wages
and hours laws (but not including workers compensation or insurance related
claims) occurring, arising or existing during the past three (3) years.

     Section 2.17. Labor and Employment Matters.

     (a)      Schedule 2.17(a) contains a complete and accurate list of all of
employees of the Company ("Employees") as of the date specified on such list,
showing the position, annual base salary, bonus potential and other compensation
for each Employee. Schedule 2.17(a) also contains a complete and accurate list
of all of the Contingent Workers (as defined in Section 2.17(e) below) as of the
date specified on such

22

--------------------------------------------------------------------------------

list, showing for each Contingent Worker such individual's role in the business,
fee or compensation arrangements and other contractual terms with the Company.

     (b)      Except as set forth in Schedule 2.17(b):

          (i)      there is no, and during the past year there has not been any,
labor strike, picketing of any nature, general labor dispute, slowdown or any
other concerted interference with normal operations, stoppage or lockout
pending, or threatened against or affecting the Company;

          (ii)      the Company does not have any duty to bargain with any union
or labor organization or other Person purporting to act as exclusive bargaining
representative (in each case, a "Union") of any Employees or Contingent Workers
with respect to the wages, hours or other terms and conditions of employment of
any Employee or Contingent Worker and no Union claims or demands to represent
any Employees or Contingent Workers and there are no organizational campaigns in
progress with respect to any of the Employees or Contingent Workers and no
question concerning representation of such individuals exists;

          (iii)      there is no collective bargaining agreement or other
Contract with any Union, or work rules or practices agreed to with any Union,
binding on the Company with respect to any Employees or Contingent Workers;

          (iv)      the Company has not engaged in any unfair labor practices;

          (v)      the Company is in compliance with all applicable laws and
regulations respecting labor, employment, fair employment practices, work place
safety and health, terms and conditions of employment, wages and hours;

          (vi)      the Company is not delinquent in any payments to any
Employee or Contingent Worker for any wages, salaries, commissions, bonuses,
fees or other direct compensation due with respect to any services performed for
it to the date hereof or amounts required to be reimbursed to such Employees or
Contingent Workers;

          (vii)      there are no formal or informal grievances, complaints or
charges with respect to employment or labor matters (including, without
limitation, charges of employment discrimination, retaliation or unfair labor
practices) pending or threatened in any judicial, regulatory or administrative
forum, or under any private dispute resolution procedure;

          (viii)      none of the employment policies or practices of the
Company are currently being audited, or to the Company's Knowledge, being
investigated by any Governmental Authority;

23

--------------------------------------------------------------------------------

          (ix)      the Company is not subject to any judgment, consent decree,
compliance order or administrative order or private settlement contract in
respect of any labor or employment matters;

          (x)      the Company is, and at all times has been, in material
compliance with the requirements of the Immigration Reform Control Act of 1986;

          (xi)      all Employees are employed at-will;

          (xii)      consummation of the transactions contemplated by this
Agreement will not adversely affect the authority of any Employee to work in the
United States;

          (xiii)      no Employee is a party to or bound by any contract
agreement or undertaking or subject to any judgment that may materially
interfere with the use of such person's best efforts to promote the interests of
the Company; and

          (xiv)      there is no enforceable policy, plan or program of paying
severance pay or any form of severance compensation in connection with the
termination of any Employee or Contingent Worker.

     (c)      Except as set forth on Schedule 2.17(c), the Company has not
experienced a "plant closing," "business closing," or "mass layoff" (as defined
in the Worker Adjustment and Retraining Act of 1986 ("WARN Act") or any similar
state, local or foreign law or regulation ("collectively, with the WARN Act,
"Plant Closing Laws")) affecting any site of employment of the Company or one or
more facilities or operating units within any site of employment or facility of
the Company, without complying with any applicable Plant Closing Laws, and,
during the 90-day period preceding the date hereof, no Employee has suffered an
"employment loss" (as defined in the WARN Act). Schedule 2.17(c) sets forth for
each employee who has suffered an "employment loss" during the 90-day period
preceding the date hereof (i) the name of such employee (ii) the date of hire of
such employee, (iii) such employee's regularly scheduled hours over the six
month period prior to such "employment loss", and (m) such employee's last job
title(s), location, assignment(s) and department(s).

     (d)      Except as disclosed in Schedule 2.17(d), the Company is not
subject to any affirmative action obligations under any law, including, without
limitation, Executive Order 11246 and is not a government contractor for
purposes of any law with respect to the terms and conditions of employment,
including without limitation, the Service Contracts Act or prevailing wage laws.

     (e)      Schedule 2.17(a) lists all independent contractors, consultants,
temporary employees, leased employees or other servants or agents classified by
the Company as other than employees or compensated other than through wages paid
by the

24

--------------------------------------------------------------------------------

Company and reported on a form W-2 or W-3 (collectively, "Contingent Workers")
employed or used with respect to the operation of the Company. To the extent
that any Contingent Workers are employed or retained by the Company, the Company
has properly classified and treated them in accordance with applicable laws and
for purposes of all employee benefit plans and perquisites.

     (f)      The employment agreements set forth in Schedule 2.17(a) (the
"Company Employment Agreements") are in full force and effect and are valid and
binding obligations enforceable against each Employee thereto. No party to any
Company Employment Agreement has breached his, her or its obligations
thereunder. The consummation of the transaction contemplated hereby shall not
affect the enforceability of any Company Employment Agreement.

     Section 2.18. Permits; Compliance with Laws. The Company has all
franchises, authorizations, approvals, orders, consents, licenses, certificates,
permits, registrations, qualifications or other rights and privileges
(collectively “Permits”) necessary to permit it to own its property and to
conduct its business as it is presently conducted and all such Permits are valid
and in full force and effect. No Permit is subject to termination as a result of
the execution of this Agreement or consummation of the transactions contemplated
hereby. The Company is now and has heretofore been in compliance with all
applicable statutes, ordinances, orders, rules and regulations promulgated by
any U.S. federal, state, municipal or other Governmental Authority, which apply
to the conduct of its business. The Company is not subject to any unsatisfied
judgment, consent decree, compliance order or administrative order with respect
to any aspect of the business, affairs, properties or assets of the Company and,
except as disclosed in Schedule 2.18, has not received any unresolved request
for information, notice, demand letter, administrative inquiry or formal or
informal complaint or claim from any regulatory agency with respect to any
aspect of the business, affairs, properties or assets of the Company.

     Section 2.19. Employee Benefit Programs.

     (a)      Schedule 2.19 sets forth a list of every Employee Program (as
defined below) that has been maintained by the Company or an ERISA Affiliate at
any time during the six-year period ending on the Closing Date.

     (b)      No Employee Program which has ever been maintained by the Company
or an ERISA Affiliate, which has been intended to qualify under Section 401(a)
or 501(c)(9) of the Code and which has requested a determination or approval
letter from the Internal Revenue Service ("IRS") regarding its qualification
under such section has been denied a favorable determination or approval letter
and each such Employee Program has, in fact, qualified under the applicable
section of the Code from the effective date of such Employee Program through and
including the Closing Date (or, if earlier, the date that all of such Employee
Program's assets were distributed). No event or omission has occurred which
would cause any Employee Program to lose its qualification or otherwise fail to
satisfy the relevant requirements to provide tax-favored benefits under the
applicable Code Section (including without limitation Code Sections 105, 125,
401(a) and 501(c)(9)). Each asset held under any such Employee Program may

25

--------------------------------------------------------------------------------

be liquidated or terminated without the imposition of any redemption fee,
surrender charge or comparable liability. No partial termination (within the
meaning of Section 411(d)(3) of the Code) has occurred with respect to any
Employee Program.

     (c)      Neither the Company nor any ERISA Affiliate has any Knowledge of
any failure of any party to comply with any laws applicable with respect to the
Employee Programs that have ever been maintained by the Company or any ERISA
Affiliate. With respect to any Employee Program ever maintained by the Company
or any ERISA Affiliate, there has been no (i) "prohibited transaction," as
defined in Section 406 of the Employee Retirement Income Security Act of 1974,
as amended ("ERISA") or Code Section 4975, (ii) failure to comply with any
provision of ERISA, other applicable law, or any agreement, or (iii)
non-deductible contribution, which, in the case of any of (i), (ii), or (iii),
could subject the Company or any ERISA Affiliate to liability either directly or
indirectly (including, without limitation, through any obligation of
indemnification or contribution) for any damages, penalties, or taxes, or any
other loss or expense. No litigation or governmental administrative proceeding
(or investigation) or other proceeding (other than those relating to routine
claims for benefits) is pending or threatened with respect to any such Employee
Program. All payments and/or contributions required to have been made (under the
provisions of any agreements or other governing documents or applicable law)
with respect to all Employee Programs ever maintained by the Company or any
ERISA Affiliate, for all periods prior to the Closing Date, either have been
made or have been accrued (and all such unpaid but accrued amounts are described
on Schedule 2.19).

     (d)      Neither the Company nor any ERISA Affiliate has incurred any
liability under title IV of ERISA which has not been paid in full prior to the
Closing. There has been no "accumulated funding deficiency" (whether or not
waived) with respect to any Employee Program ever maintained by the Company or
any ERISA Affiliate and subject to Code Section 412 or ERISA Section 302. With
respect to any Employee Program maintained by the Company or any ERISA Affiliate
and subject to Title IV of ERISA, there has been no (nor will there be any as a
result of the transactions contemplated by this Agreement) (i) "reportable
event," within the meaning of ERISA Section 4043 or the regulations thereunder,
for which the notice requirement is not waived by the regulations thereunder,
and (ii) event or condition which presents a material risk of a plan termination
or any other event that may cause the Company or any ERISA Affiliate to incur
liability or have a lien imposed on its assets under Title IV of ERISA. Except
as described in Schedule 2.19, no Employee Program maintained by the Company or
any ERISA Affiliate and subject to Title IV of ERISA (other than a Multiemployer
Plan) has any "unfunded benefit liabilities" within the meaning of ERISA Section
4001(a)(18), as of the Closing Date. With respect to each Multiemployer Plan
maintained by the Company or any ERISA Affiliate, Schedule 2.19 states the
amount of withdrawal liability or other termination liability that would be
incurred by the Company or ERISA Affiliate if there were a cessation of
operations or of the obligation to contribute to such plan as of the Closing
Date. None of the Employee Programs ever maintained by the Company or any ERISA
Affiliate has ever provided health care or any

26

--------------------------------------------------------------------------------

other non-pension benefits to any employees after their employment is terminated
(other than as required by part 6 of subtitle B of title I of ERISA) or has ever
promised to provide such post-termination benefits.

     (e)      With respect to each Employee Program maintained by the Company
within the six years preceding the Closing Date, complete and correct copies of
the following documents (if applicable to such Employee Program) have previously
been delivered to Buyer: (i) all documents embodying or governing such Employee
Program, and any funding medium for the Employee Program (including, without
limitation, trust agreements) as they may have been amended to the date hereof;
(ii) the most recent IRS determination or approval letter with respect to such
Employee Program under Code Section 401(a) or 501(c)(9), and any applications
for determination or approval subsequently filed with the IRS; (iii) the six
most recently filed IRS Forms 5500, with all applicable schedules and
accountants' opinions attached thereto; (iv) the six most recent actuarial
valuation reports completed with respect to such Employee Program; (v) the
summary plan description for such Employee Program (or other descriptions of
such Employee Program provided to employees) and all modifications thereto; (vi)
any insurance policy (including any fiduciary liability insurance policy or
fidelity bond) related to such Employee Program; (vii) any registration
statement or other filing made pursuant to any federal or state securities law
and (viii) all material correspondence between the Company and any state or
federal agency within the last six years with respect to such Employee Program.

     (f)      Each Employee Program required to be listed on Schedule 2.19 may
be amended, terminated, or otherwise modified by the Company to the greatest
extent permitted by applicable law, including the elimination of any and all
future benefit accruals under any Employee Program and no provision of any
Employee Program document has failed to effectively reserve the right of the
Company or the ERISA Affiliate to so amend, terminate or otherwise modify such
Employee Program.

     (g)      Each Employee Program ever maintained by the Company (including
each non-qualified deferred compensation arrangement) has been maintained in
compliance with all applicable requirements of federal and state securities laws
including (without limitation, if applicable) the requirements that the offering
of interests in such Employee Program be registered under the Securities Act of
1933 and/or state "Blue Sky" laws.

     (h)      Each Employee Program ever maintained by the Company or an ERISA
Affiliate has complied with the applicable notification and other applicable
requirements of the Consolidated Omnibus Budget Reconciliation Act of 1985,
Health Insurance Portability and Accountability Act of 1996, the Newborns' and
Mothers' Health Protection Act of 1996, the Mental Health Parity Act of 1996,
and the Women's Health and Cancer Rights Act of 1998.

     (i)      For purposes of this section:

27

--------------------------------------------------------------------------------

          (i)      "Employee Program" means (A) all employee benefit plans
within the meaning of ERISA Section 3(3), including, but not limited to,
multiple employer welfare arrangements (within the meaning of ERISA Section
3(40)), plans to which more than one unaffiliated employer contributes and
employee benefit plans (such as foreign or excess benefit plans) which are not
subject to ERISA; (B) all stock option plans, stock purchase plans, bonus or
incentive award plans, severance pay policies or agreements, deferred
compensation agreements, supplemental income arrangements, vacation plans, and
all other employee benefit plans, agreements, and arrangements (including any
informal arrangements) not described in (A) above, including without limitation,
any arrangement intended to comply with Code Section 120, 125, 127, 129 or 137;
and (C) all plans or arrangements providing compensation to employee and
non-employee directors. In the case of an Employee Program funded through a
trust described in Code Section 401(a) or an organization described in Code
Section 501(c)(9), or any other funding vehicle, each reference to such Employee
Program shall include a reference to such trust, organization or other vehicle;

          (ii)      An entity "maintains" an Employee Program if such entity
sponsors, contributes to, or provides benefits under or through such Employee
Program, or has any obligation (by agreement or under applicable law) to
contribute to or provide benefits under or through such Employee Program, or if
such Employee Program provides benefits to or otherwise covers employees of such
entity (or their spouses, dependents, or beneficiaries);

          (iii)      An entity is an "ERISA Affiliate" of the Company if it
would have ever been considered a single employer with the Company under ERISA
Section 4001(b) or part of the same "controlled group" as the Company for
purposes of ERISA Section 302(d)(8)(C); and

          (iv)      "Multiemployer Plan" means an employee pension or welfare
benefit plan to which more than one unaffiliated employer contributes and which
is maintained pursuant to one or more collective bargaining agreements.

     Section 2.20. Insurance Coverage. The Company has in full force and effect
general commercial general liability, professional liability, workers
compensation and employer’s liability, fire and casualty, environmental,
pollution and such other appropriate insurance policies with coverages as
identified in Schedule 2.20. Except as disclosed in Schedule 2.20, there are
currently no claims pending against the Company under any insurance policies
currently in effect and covering the property, business or employees of the
Company, and all premiums due and payable with respect to the policies
maintained by the Company have been paid to date and there is no threatened
termination of any such policies or arrangements.

     Section 2.21. Investment Banking; Brokerage. There are no claims for
investment banking fees, brokerage commissions, broker’s or finder’s fees or
similar compensation in

28

--------------------------------------------------------------------------------

connection with the transactions contemplated by this Agreement payable by the
Company or based on any arrangement or agreement made by or on behalf of the
Company.

     Section 2.22. Environmental Matters.

     (a)      The Company has not generated, transported, used, handled,
processed, stored, treated, disposed of, or managed any Hazardous Material (as
defined below) other than in accordance with all Environmental Laws (as defined
below). Except as specifically stated in Schedule 2.22(a), no Hazardous Material
has been or is threatened to be spilled, released, discharged, or disposed of at
any site presently or formerly owned, operated, leased, or used by the Company,
or is present in the soil, sediment, water or groundwater at any such site in
violation of Environmental Laws and the Company has not received any citations
or notices regarding violations of such Environmental Laws. No Hazardous
Material has been transported from any site presently or formerly owned,
operated, leased, or used by the Company for treatment, storage, or disposal at
any other place, other than in accordance with all Environmental Laws. Except as
specifically stated in Schedule 2.22 (a), the Company does not presently own,
operate, lease, or use, nor has it previously owned, operated, leased, or used
any site on which underground storage tanks are or were located in violation of
Environmental Laws and the Company has not received any citations or notices
regarding violations of such Environmental Laws. Except as specifically stated
in Schedule 2.22(a), no lien has been imposed by any governmental agency on any
property, facility, machinery, or equipment owned, operated, leased, or used by
the Company in connection with the presence of any Hazardous Material.
Notwithstanding anything contained in this Section 2.22(a) above and in
limitation thereof, no representation or warranty is made with respect to any
such spill, release, discharge or disposal, or any transportation of Hazardous
Material, or the existence of underground storage tanks or events respecting the
same, occurring after termination of the Company's ownership, operation, lease
or use of such site. Notwithstanding anything contained in this Section 2.22(a),
no representation or warranty is made with respect to sites owned by third
parties and operated or used by the Company in its capacity as a general
contractor, with respect to any such spill, release, discharge or disposal, or
any transportation of Hazardous Materials, or the existence of underground
storage tanks or events respecting the same, occurring other than as a result of
operations or use of the site by the Company or its subcontractors.

     (b)      Except as specifically stated in Schedule 2.22(b), (i) the Company
does not have any liability under, nor has it violated, any Environmental Law;
(ii) the Company, any property presently owned, operated, leased, or used by it,
and any facilities and operations thereon, are presently in compliance with all
applicable Environmental Laws; (iii) the Company has not entered into or been
subject to any judgment, consent decree, compliance order, or administrative
order with respect to any environmental or health and safety matter or received
any request for information, notice, demand letter, administrative inquiry, or
formal or informal complaint or claim with respect to any environmental or
health and safety matter or the enforcement of any

29

--------------------------------------------------------------------------------

Environmental Law; and (iv) the Company does not have any reason to believe that
any of the items enumerated in this subsection will be forthcoming.

     (c)      Except as specifically stated in Schedule 2.22(c), no site owned,
operated, leased, or used by the Company contains any asbestos or
asbestos-containing material, any polychlorinated biphenyls ("PCBs") or
equipment containing PCBs, or any urea formaldehyde foam insulation.
Notwithstanding anything contained in this Section 2.22(c), no representation or
warranty is made with respect to sites owned by third parties and operated or
used by the Company in its capacity as a general contractor, other than as a
result of operations or use of the site by the Company or its subcontractors.

     (d)      The Company has duly recorded and timely reported to each federal,
state or local authority all information required under all Environmental Laws,
and has duly maintained, made, or filed with each federal, state or local
authority all records, notices and reports required under all Environmental Laws
and has provided to Buyer copies of all documents, records, and information
available to the Company concerning any environmental or health and safety
matter relevant to the Company, whether generated by the Company, or others,
including without limitation, environmental audits, environmental risk
assessments, site assessments, documentation regarding off-site disposal of
Hazardous Materials, and reports, correspondence, permits, licenses, approvals,
consents, and other authorizations related to environmental or health and safety
matters issued by any governmental agency.

     (e)      For purposes of this Section 2.22:

          (i)      "Hazardous Material" shall mean and include any hazardous
waste, hazardous material, hazardous substance, petroleum product, oil and waste
oil, toxic substance, pollutant, contaminant, or other substance which may pose
a threat to the environment or to human health or safety, as defined or
regulated under any Environmental Law; and

          (ii)      "Environmental Law" shall mean any environmental or health
and safety-related law, regulation, rule, ordinance, by-law, license, permit,
condition or binding decision of any government entity at the foreign, federal,
state, or local level, whether existing as of the date hereof, previously
enforced, or subsequently enacted.

     Section 2.23. Customers and Partners. Schedule 2.23 sets forth the name of
each customer of the Company who accounted for more than five percent (5%) of
the revenues of the Company for each of the fiscal years ended December 31, 2001
and December 31, 2000 and/or for the ten months ended October 31, 2002 (the
“Customers”) together with the names of any persons or entities with which the
Company has a material strategic partnership or similar relationship
(“Partners”). No Customer or Partner of the Company has canceled or otherwise
terminated its relationship with the Company or has materially decreased its
usage or purchase of the services or products of the Company since December 31,
2001. To the Company’s Knowledge, no Customer or Partner has any expressed plan
or intention to terminate, cancel or

30

--------------------------------------------------------------------------------

otherwise materially and adversely modify its relationship with the Company or
to decrease materially or limit its usage, purchase or distribution of the
services or products of the Company.

Except as set forth in Schedule 2.23, the Company does not have any pending net
positive or negative claim, change order, or request for equitable adjustment in
excess of $500,000 (“Change Orders”), between the Company and any of its
Customers, Suppliers or Subcontractors that could adversely affect the gross
margins on the contracts to which they relate. Schedule 2.23 indicates whether
each Change Order listed thereon is classified as either approved or pending. A
change order shall be deemed to be “pending” if a written request for a change
to the contract price has been made by the Company or its Customers, Suppliers
or Subcontractors and not yet approved in writing by the other party.

     Section 2.24. Suppliers; Subcontractors. The Company’s relationships with
its major suppliers (“Suppliers”) and major subcontractors (“Subcontractors”)
are good commercial working relationships, and, since the date of the Base
Balance Sheet, no supplier or subcontractor that the Company has paid or is
under contract to pay $100,000 or more during said period has canceled,
materially modified, or otherwise terminated its relationship with the Company,
or materially decreased availability of its services, supplies or materials to
the Company. To the Company’s Knowledge, no supplier or subcontractor has any
expressed plan or intention to do any of the foregoing.

     Section 2.25. Bids; Proposals. Schedule 2.25 sets forth a list of
outstanding or in-process bids or proposals by the Company. Except as
specifically set forth on Schedule 2.25 no bid or proposal, if awarded, would
obligate the Company to make an equity investment in any Person, to make
payments to third parties to develop any project or to provide or arrange for
financing for any project.

     Section 2.26. Warranty and Related Matters. Schedule 2.26 sets forth (i) a
complete list of all claims made to the Company’s sureties within the past three
(3) years with respect to any matters related to or arising out of all
outstanding contractual warranties and guarantees on any of the construction
projects or jobs completed by or service provided by the Company for itself, a
customer or a third party (each such service shall be referred to herein as a
“Company Service”) and (ii) a complete list of all outstanding contractual
warranties and guarantees with respect to any Company Service completed since
January 1, 2002, excluding warranties and guarantees furnished by Subcontractors
and material suppliers for which the Company has no liability or obligation.
Except for the claims listed on Schedule 2.26, there are no pending or, to the
Company’s Knowledge, threatened claims against the Company relating to any work
performed by the Company, product liability, warranty or other similar claims
against the Company alleging that any Company Service is defective or fails to
meet any product or service warranties. There are (a) no inherent, systemic or
chronic problems in any Company Service including, but not limited to, any
problems related to mold or fungal growth resulting from a deficiency or problem
with any Company Service and (b) no liabilities for warranty or other claims or
returns with respect to any Company Service relating to any such defects or
problems. To the Company’s Knowledge, to the extent a Company Service includes
design services, there are no inherent design defects.

31

--------------------------------------------------------------------------------

     Section 2.27. Illegal Payments. Neither the Company nor any Person
affiliated with the Company has ever offered, made or received on behalf of the
Company any illegal payment or contribution of any kind, directly or indirectly,
including, without limitation, payments, gifts or gratuities, to any person,
entity, or United States or foreign national, state or local government
officials, employees or agents or candidates therefore or other persons.

     Section 2.28. Solvency. The Company has not: (a) made a general assignment
for the benefit of creditors; (b) filed any voluntary petition in bankruptcy or
suffered the filing of any involuntary petition by its creditors; (c) suffered
the appointment of a receiver to take possession of all, or substantially all,
of its assets; (d) suffered the attachment or other judicial seizure of all, or
substantially all, of its assets; (e) admitted in writing its inability to pay
its debts as they come due; or (f) made an offer of settlement, extension or
composition to its creditors generally.

     Section 2.29. Privacy of Customer Information. The Company has not used and
does not currently use any of the consumer or customer information that it has
received or currently receives through its website or otherwise in an unlawful
manner, or in a manner violative of the Company’s privacy policy or the privacy
rights of its consumers or customers. The Company has not collected any customer
information through its website or otherwise in an unlawful manner or in
violation of its privacy policy. The Company has commercially reasonable
security measures in place to protect the consumer or customer information it
receives through its website or otherwise and which it stores in its computer
systems from illegal use by third parties or use by third parties in a manner
violative of the rights of privacy of its customers.

     Section 2.30. Government Contracts. The Company has (a) no obligation to
renegotiate any federal, state, municipal, tribal or local government,
quasi-government, sovereign or quasi-sovereign agreements, contracts,
subcontracts or commitments (each a “Government Contract”), (b) not been
suspended, debarred, or to the Company’s Knowledge, proposed for suspension
and/or debarment, voluntarily excluded from qualifying to bid and/or bidding on
or otherwise found not responsible to bid on any contracts for construction
and/or design work on a public construction project, (c) not been audited by any
such Governmental entity with respect to any Government Contracts entered into
or goods and services provided by Company or any of its Affiliates, except
audits resulting in determinations neutral or favorable to the Company or as set
forth on Schedule 2.30, (d) not been investigated by any such Governmental
entity with respect to any Government Contract entered into or goods and
services provided by the Company or any of its Affiliates, except audits
resulting in determinations neutral or favorable to the Company, (e) not had a
contract terminated by any Governmental entity for default or failure to perform
in accordance with applicable standards or (f) not been alleged to have
submitted a claim for additional time and/or compensation on a construction
project that was in any way false and/or fraudulent. Except as set forth on
Schedule 2.30, the Company has never had any outstanding Government Contracts
which require it to obtain or maintain a United States government security
clearance or a foreign government security clearance. Except as set forth on
Schedule 2.30, to the Company’s Knowledge, all Government Contracts of the
Company are fully funded, none have been cancelled and none are subject to
cancellation as a matter of right prior to the expiration thereof. With respect
to all Government Contracts, the Company has not received any written notice
from any Governmental entity that

32

--------------------------------------------------------------------------------

any costs incurred in excess of $10,000 have been disallowed by a contracting
officer’s final decision. Except as set forth on Schedule 2.30, as of the date
of this Agreement, all required reports and filings have been submitted with
respect to any Government Contracts. For the purposes of this Agreement, the
term “Governmental” shall be used to describe any federal, state, municipal,
tribal or local government or quasi-government.

     Section 2.31. Backlog. For the period ending October 31, 2002, the Company
has a Backlog (as defined below) as set forth in Schedule 2.31. None of the
orders constituting the Backlog has been cancelled or materially reduced, and
each of such orders on backlog is at a price and on terms (including margin)
consistent with the Company’s past practices and the ordinary course of
business. The term “Backlog” means (a) the value of incomplete work-in-progress
under written, fully executed contracts with project owners; (b) the potential,
but undetermined guaranteed maximum prices of projects in the pre-construction
services phase under agreements with owners under which the Company acts as
construction manager and constructor; and (c) the bid amount for projects
awarded to the Company, for which contracts with the owner have not been
executed. The Company makes no representation or warranty that contracts
representing Backlog items described in (b) or (c) above will be executed or the
proposed gross maximum prices proposed thereunder will be accepted by the
respective owners. Neither the Company nor the Stockholders makes any
representation, warranty or guaranty that the Backlog shall be achieved before
or after Closing, except to the extent set forth in Section 5.2(c).

     Section 2.32. Banking Relationships. Schedule 2.32 sets forth the names and
locations of all banks, trust companies, savings and loan associations and other
financial institutions at which the Company maintains safe deposit boxes or
accounts of any nature and the names of all persons authorized to have access
thereto, draw thereon or make withdrawals there from. At the Closing, copies of
all records, including all signatures or authorization cards, pertaining to such
safe deposit boxes and bank accounts will be delivered to the Buyer.

     Section 2.33. Powers of Attorney. Except as disclosed in Schedule 2.33, the
Company has not granted any powers of attorney which are presently outstanding.

Section 2.34. Disclosure. The representations and warranties made or contained
in this Agreement, the Schedules and exhibits hereto and the certificates and
statements executed and delivered in connection herewith and all other
information provided in writing relating to matters referred to in the foregoing
documents by the Company and the Stockholders to the Buyer in connection with
the transactions contemplated hereby, when taken together, do not and shall not
contain any untrue statement of a material fact and do not and shall not omit to
state a material fact required to be stated herein or therein or necessary in
order to make such representations, warranties or other material not misleading
in the light of the circumstances in which they were made or delivered. To the
Company’s Knowledge, there is no material fact directly relating to the assets,
liabilities, business, operations or condition (financial or other) of the
Company (including any competitive developments other than facts which relate to
general economic or industry trends or conditions) that has a Material Adverse
Effect on the same. No current officer or director of the Company who is a
Stockholder and to the Company’s Knowledge, no other Stockholder has been:
(a) subject to voluntary or involuntary petition under the federal

33

--------------------------------------------------------------------------------

bankruptcy laws or any state insolvency law or the appointment of a receiver,
fiscal agent or similar officer by a court for his or her business or property
or that of any partnership of which he or she was a general partner or any
corporation or business association of which he or she was an executive officer;
(b) convicted in a criminal proceeding or named as a subject of a pending
criminal proceeding (excluding traffic violations and other minor offenses) or
been otherwise accused of any act of moral turpitude; (c) the subject of any
order, judgment, or decree (not subsequently reversed, suspended or vacated) of
any court of competent jurisdiction permanently or temporarily enjoining him or
her from, or otherwise imposing limits or conditions on his or her ability to
engage in any securities, investment advisory, banking, insurance or other type
of business or acting as an officer or director of a public company; (d) found
by a court of competent jurisdiction in a civil action or by the Securities and
Exchange Commission (“SEC”) or the Commodity Futures Trading Commission to have
violated any federal or state commodities, securities or unfair trade practices
law, which judgment or finding has not been subsequently reversed, suspended, or
vacated; or (e) has engaged in other conduct that would be required to be
disclosed in a prospectus under Item 401(f) of SEC Regulation S-K.


ARTICLE III - SEVERAL REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS

     As a material inducement to Buyer to enter into this Agreement and
consummate the transactions contemplated hereby, each Stockholder hereby
severally makes to Buyer each of the representations and warranties set forth in
this Article III with respect to such Stockholder, severally and not jointly
with the other Stockholders, subject to the qualifications and exceptions set
forth in the Schedules. Provided that it is apparent by the description of any
qualification, exception or other matter referenced or disclosed by the
Stockholders in any Schedule, any exhibit attached to this Agreement, the Base
Balance Sheet or the Interim Balance Sheet that the subject matter of any
qualification, exception or other matter pertains to any other representation,
warranty or covenant of the Stockholders under this Agreement, then such
qualification, exception or other matter so referenced or disclosed shall be
deemed to qualify, limit and restrict such other representations, warranties or
covenants of the Stockholders in this Agreement. Except for the financial
statements provided in Schedule 2.6, the Stockholders make no representations or
warranties, express or implied, at law or in equity, of any kind or nature
whatsoever with respect to reports prepared by any third parties. Except for
those representation and warranties expressly set forth in this Article III, no
Stockholder makes any representations or warranties, express or implied, at law
or in equity, of any kind or nature whatsoever, provided, however, that the
foregoing shall not be deemed to limit any cause of action for fraud or
intentional misrepresentation under this agreement or applicable law.

     Section 3.1. Company Shares. Such Stockholder owns of record and
beneficially the number and class or series of the Company Shares set forth
opposite such Stockholder’s name in Exhibit A attached hereto. Such Company
Shares are, and when delivered by such Stockholder to Buyer pursuant to this
Agreement will be, free and clear of any and all Claims, including Claims of
spouses, former spouses and other family members, other than Claims by Buyer
resulting from this Agreement.

34

--------------------------------------------------------------------------------

     Section 3.2. Authority.

     (a)      This Agreement and all agreements, documents and instruments
executed and delivered by each Stockholder pursuant hereto are valid and binding
obligations of such Stockholder enforceable in accordance with their respective
terms, assuming due authorization, execution and delivery of this Agreement by
Buyer. Each Stockholder has full right, authority, power and capacity to enter
into this Agreement and all agreements, documents and instruments executed and
delivered by such Stockholder pursuant hereto and to carry out the transactions
contemplated hereby and thereby.

     (b)      The execution, delivery and performance by each Stockholder of
this Agreement and all agreements, documents and instruments executed and
delivered by such Stockholder pursuant hereto and the consummation of the
transactions contemplated by this Agreement and such other agreements, documents
and instruments do not and will not: (i) violate or result in a violation of,
conflict with or constitute or result in a violation of or default (whether
after the giving of notice, lapse of time or both) under, accelerate any
obligation under, or give rise to a right of termination of, any contract,
agreement, obligation, permit, license or authorization to which the Company or
such Stockholder is a party or by which any of them or their respective assets
are bound, or any provision of such Stockholder's organizational documents, if
applicable, except with respect to any required consents or approvals as
disclosed in Schedule 2.11; (ii) violate or result in a violation of, or
constitute a default (whether after the giving of notice, lapse of time or both)
under, any provision of any law, regulation or rule, or any order of, or any
restriction imposed by, any court or governmental agency applicable to the
Company or such Stockholder; (iii) require from the Company or such Stockholder
any notice to, declaration or filing with, or consent or approval of, any
governmental authority or other third party, except with respect to any required
consents or approvals as disclosed in Schedule 2.11, or (iv) violate or result
in a violation of, or constitute a default (whether after the giving of notice,
lapse of time or both) under, accelerate any obligation under, or give rise to a
right of termination of, any agreement, permit, license or authorization to
which the Company or such Stockholder is a party or by which the Company or such
Stockholder is bound, except with respect to any required consents or approvals
as disclosed in Schedule 2.11.

     Section 3.3. Investment Banking; Brokerage. There are no claims for
investment banking fees, brokerage commissions, broker’s or finder’s fees or
similar compensation in connection with the transactions contemplated by this
Agreement payable by any Stockholder or based on any arrangement or agreement
made by or on behalf of the Company or any Stockholder.

     Section 3.4. Agreements. Each such Stockholder who is employed by the
Company is not a party to any non-competition, trade secret or confidentiality
agreement with any party other than the Company. There are no agreements or
arrangements not contained herein or disclosed in a Schedule hereto, to which
such Stockholder is a party relating to the business of the Company or to such
Stockholder’s rights and obligations as a stockholder, director or officer of
the Company. No Stockholder owns any shares of the Buyer or has any agreements,

35

--------------------------------------------------------------------------------

arrangements or relationships relating to the Buyer or any of its Affiliates.
Such Stockholder does not own, directly or indirectly, on an individual or joint
basis, any material interest in, or serve as an officer or director of, any
customer, competitor, supplier or subcontractor of the Company, or any
organization which has a contract or arrangement with the Company. Such
Stockholder has not at any time transferred any of the stock of the Company held
by or for such holder to any employee of the Company, which transfer constituted
or could be viewed as compensation for services rendered to the Company by said
employee. The execution, delivery and performance of this Agreement will not
violate or result in a default or acceleration of any obligation under any
contract, agreement, indenture or other instrument involving the Company to
which such Stockholder is a party.

     Section 3.5. Powers of Attorney. Except as set forth in Section 1.6 or
Schedule 2.33, none of the Stockholders has granted any powers of attorney which
are presently outstanding with respect to the Company or the Company Shares.


ARTICLE IV -REPRESENTATIONS AND WARRANTIES OF BUYER

     As material inducement to the Company and the Stockholders to enter into
this Agreement, and consummate the transaction contemplated hereby, Buyer hereby
makes to the Company and the Stockholders the representations and warranties in
this Article IV. Except for those representation and warranties expressly set
forth in this Article IV, Buyer does not make any representations or warranties,
express or implied, at law or in equity, of any kind or nature whatsoever,
concerning the organization, business, assets, liabilities and operations of the
Buyer.

     Section 4.1. Existence; Good Standing; Authority.

     (a)      Buyer is a Massachusetts corporation, duly incorporated, validly
existing and in good standing under the laws of the Commonwealth of
Massachusetts with full corporate power and authority to own, operate, lease and
encumber its properties and to conduct its business in the manner and in the
places where such properties are owned or leased or such business is conducted
by it.

     (b)      Buyer has the corporate power and authority to execute and deliver
this Agreement and each agreement, document and instrument to be executed and
delivered by or on behalf of Buyer pursuant to this Agreement and to carry out
the transactions contemplated hereby and thereby. The execution and delivery of
this Agreement and all agreements, documents and instruments executed and
delivered by Buyer pursuant hereto, the performance by Buyer of its obligations
hereunder and under such other agreements and the consummation of the
transactions contemplated hereby and by such other agreements, have been duly
authorized by all requisite corporate action on the part of Buyer. This
Agreement has been duly executed and delivered by Buyer and, assuming the due
authorization, execution and delivery of this Agreement by the Stockholders and
the Company, this Agreement will constitutes a valid and binding obligation of
Buyer, enforceable against Buyer in accordance with its terms.

36

--------------------------------------------------------------------------------

     Section 4.2. No Conflict. Neither the execution and delivery by Buyer of
this Agreement and the other agreements, documents and instruments contemplated
hereby, nor the consummation by Buyer of the transactions in accordance with the
terms hereof and thereof, does not and will not, conflict with or result in a
breach of any provisions of Buyer’s certificate of incorporation or by-laws or
other organizational documents. Except as set forth in Schedule 4.2, the
execution and delivery by Buyer of this Agreement and the other agreements
documents and instruments contemplated hereby does not and will not (a) result
in a breach of, constitute a default under, accelerate any obligation under, or
give rise to a right of termination of any indenture, loan or credit agreement,
or any other agreement, mortgage, lease, permit, order, judgment or decree to
which Buyer is a party and which is material to the business and financial
condition of Buyer and its parent and affiliated organizations on a consolidated
basis; or (b) violate, conflict with or result in a violation of, or constitute
a default (whether after the giving of notice, lapse of time or both) under, any
provision of any law, regulation or rule, or any order of, or any restriction
imposed by, any court or governmental agency applicable to Buyer.

Section 4.3. Litigation. There is no litigation, binding dispute resolution
proceeding or governmental or administrative proceeding or investigation pending
against the Buyer or threatened against Buyer which would prevent or hinder the
consummation of the transactions contemplated by this Agreement.

     Section 4.4. Investment Banking; Brokerage. Except as set forth on Schedule
4.4, there are no claims for investment banking fees, brokerage commissions,
broker’s or finder’s fees or similar compensation in connection with the
transactions contemplated by this Agreement payable by Buyer or based on any
arrangement or agreement made by or on behalf of Buyer. Any fees or similar
compensation set forth on Schedule 4.4 shall be the sole responsibility and
liability of Buyer.

     Section 4.5. Investment Intent. The Buyer represents that it is acquiring
the Company Shares solely for its account for investment purposes and not for
distribution or resale. By such representation, the Buyer means that no other
person has a beneficial interest in the Company Shares to be transferred at the
Closing. The Buyer does not intend to dispose of all or any part of the Company
Shares except in compliance with the provisions of the Securities Act and
applicable state securities laws. The Buyer acknowledges that the Company Shares
to be transferred at Closing have not been registered under the Securities Act
in reliance on an exemption available under the rules and regulations thereof.
The Buyer hereby agrees that the following or similar legend will be placed on
the face of the certificates evidencing the Company Shares:

     “These securities have not been registered under the Securities Act of
1933, as amended (“Act”), or any state securities laws and may not be sold or
otherwise transferred or disposed of except pursuant to an effective
registration statement under the Act and any applicable state securities laws,
or an opinion of counsel satisfactory to counsel to the issuer that an exemption
from registration under the act and any applicable state securities laws is
available.”

37

--------------------------------------------------------------------------------


ARTICLE V - CERTAIN COVENANTS OF THE PARTIES

     Section 5.1. Conduct of Business Prior to Closing. The Company and the
Stockholders severally hereby make the covenants and agreements set forth in
this Section 5.1 and the Stockholders agree to cause the Company to comply with
such agreement and covenants. No stockholder shall have any right of indemnity
or contribution from the Company with respect to the breach of any covenant or
agreement hereunder.

     (a)      Conduct of Business. Between the date of this Agreement and the
Closing Date, without the prior written consent of Buyer, the Company will:

          (i)      Conduct its business only in the ordinary course and refrain
from changing or introducing any method of management or operations except in
the ordinary course of business and consistent with prior practices;

          (ii)      Refrain from making any purchase, sale or disposition of any
asset or property other than in the ordinary course of business consistent with
prior practices, from purchasing any capital assets other than in the ordinary
course of business consistent with past practices, and from mortgaging,
pledging, subjecting to a lien or otherwise encumbering any of its properties or
assets other than in the ordinary course of business consistent with prior
practices;

          (iii)      Refrain from incurring any contingent liability as a
guarantor or otherwise with respect to the obligations of others, and from
incurring any other contingent or fixed obligations or liabilities other than in
the ordinary course of business consistent with prior practices, provided that
fixed price contracts shall be deemed to be in the ordinary course of business
and shall not require the prior consent of Buyer, however, the Company shall
notify Buyer upon execution of any such fixed price contract and promptly
provide Buyer a copy thereof if requested by Buyer;

          (iv)      Have in effect and maintain at all times all insurance of
the kind, in the amount and with the insurers set forth on Schedule 2.20 hereto
or equivalent insurance with any substitute insurers approved in writing by
Buyer;

          (v)      Refrain from making any change or incurring any obligation to
make a change in its Charter, by-laws or authorized or issued capital stock;

          (vi)      Refrain from declaring, setting aside or paying any
dividend, making any other distribution in respect of its capital stock, making
any direct or indirect redemption, purchase or other acquisition of its stock or
issuing any debt or equity security of the Company;

          (vii)      Refrain from making or change any election, change an
annual accounting period, adopt or change any accounting method, file any

38

--------------------------------------------------------------------------------

amended Tax Return, enter into any closing agreement, settle any Tax claim or
assessment relating to the Company (except as any Tax claim or assessment
resulting from any audit disclosed in Schedule 2.13), render any right to claim
a refund of Taxes, consent to any extension or waiver of the limitation period
applicable to any Tax claim or assessment relating to the Company, or take any
other similar action relating to the filing of any Tax Return or the payment of
any Tax, if such election, adoption, change, amendment, agreement, settlement,
surrender, consent or other action would have the effect of increasing the Tax
liability of the Company for any period ending after the Closing Date or
decreasing any Tax attribute of the Company existing on the Closing Date;

          (viii)      Use its commercially reasonable efforts to keep intact the
Company, including keeping available its present officers and employees and to
preserving the goodwill of all suppliers, subcontractors, customers, independent
contractors and others having business relations with the Company, provided that
the Company may terminate any such relationship without the prior consent of
Buyer upon a material breach or default by such other party of its agreement or
relationship with the Company;

          (ix)      Use its commercially reasonable efforts to prevent any
change with respect to its management and supervisory personnel and banking
arrangements;

          (x)      Permit Buyer and its authorized representatives to have full
access to all its employees, properties, assets, records (other than employee
records), Tax Returns, contracts and documents and furnish to Buyer or its
authorized representatives such financial and other information concerning the
Company as Buyer may from time to time reasonably request;

          (xi)      Permit Buyer and its authorized representatives to have full
access to employee records for each employee, except to each such employee's
personnel file, which shall be made available only upon written consent of the
employee;

          (xii)      Not communicate or take any action to reduce the exercise
price of any option to purchase capital stock of the Company including any
communications or actions to cancel any options to purchase capital stock of the
Company in exchange for the grant of a stock option by the Company (or its
successor) at a later date;

          (xiii)      Not pay any severance or termination pay, except pursuant
to written agreements outstanding, or policies or practices existing, on the
date of this Agreement and as set specifically forth on Schedule 2.17, or adopt
or amend a severance plan;

39

--------------------------------------------------------------------------------

          (xiv)      Not establish, adopt or amend any employee benefit plan,
pay any bonus (except such bonuses or proposed bonuses disclosed in Schedule
5.1) or make any profit-sharing or similar payment to, or increase the amount of
the wages, salary, commissions, fringe benefits or other compensation or
remuneration payable to, any of its directors, officers, employees, consultants
or independent contractors; and

          (xv)      Not hire any employee at the level of manager or above or
with an annual base salary in excess of $150,000, or promote any employee except
in order to fill a position vacated after the date of this Agreement, or engage
any consultant or independent contractor for a period exceeding ninety (90) days
or for a fee exceeding $50,000;

provided, however, if the Company takes any action identified in clauses (i)
through (iii) above that is permitted in the ordinary course of business
consistent with prior practices, the Company will promptly notify Buyer of such
action.

     (b)      Authorization from Others. The Company and the Stockholders will
use commercially reasonable efforts to obtain all authorizations, consents and
permits of others required to permit the consummation by the Company and the
Stockholders of the transactions contemplated by this Agreement.

     (c)      Notice of Default. Promptly upon the occurrence of, or promptly
upon the Company's or any of the Stockholder's Knowledge of the impending or
threatened occurrence of, any event which would cause or constitute a breach or
default, or would have caused or constituted a breach or default had such event
occurred or been known to the Company or any of the Stockholders prior to the
date hereof, of any of the representations, warranties or covenants of the
Company or any of the Stockholders contained in this Agreement or in any
Schedule or exhibit referred to in this Agreement or would cause the Company or
any Stockholder to be unable to satisfy any condition to Buyer's obligation to
consummate this Agreement and the transaction contemplated hereby, the Company
or Stockholder, as applicable, shall give detailed written notice thereof to the
other parties and shall use commercially reasonable efforts to prevent or
promptly remedy the same. Provided that the Company and the Stockholders have
fully complied with Section 5.1 hereof, neither the Company nor any Stockholder
shall be required to give notice of or remedy a pending or threatened breach or
default under this Agreement that results solely and directly from actions taken
by the Company solely in the ordinary course of business and permitted by
Section 5.1(a) hereof after the date of this Agreement.

     (d)      Consummation of Agreement. The Company and each of the
Stockholders shall use commercially reasonable efforts to perform and fulfill
all conditions and obligations on their part to be performed and fulfilled under
this Agreement, to the end that the transactions contemplated by this Agreement
shall be fully carried out.

40

--------------------------------------------------------------------------------

     (e)      Cooperation. The Company and the Stockholders shall cooperate with
all reasonable requests of Buyer and Buyer's counsel that are consistent with
this Agreement in connection with the consummation of the transactions
contemplated hereby, including, without limitation, delivering all items
required under Section 7.1 hereof.

     (f)      No Solicitation of Other Offers. From the date of this Agreement
until the Closing, neither the Company, the Stockholders, nor any of their
representatives will, directly or indirectly, solicit, encourage, assist,
initiate discussions or engage in negotiations with, provide any information to,
or enter into any agreement or transaction with, any person or persons, other
than Buyer, concerning the possible acquisition of the Company Shares, the
Company or any of its assets, except for the sale of assets in the ordinary
course of business of the Company consistent with the terms of this Agreement.

     (g)      Confidentiality; Trading in Securities. The Company and the
Stockholders agree that, unless and until the Closing has been consummated, each
of the Company, the Stockholders and their officers, directors, agents and
representatives, will hold in strict confidence, and will not use, any
confidential or proprietary data or information obtained from Buyer with respect
to its business or financial condition except for the purpose of evaluating,
negotiating and completing the transaction contemplated hereby. Information
generally known in Buyer's industry or which has been disclosed to the Company
by third parties who have a right to do so shall not be deemed confidential or
proprietary information for purposes of this agreement. Notwithstanding the
foregoing, in the event the Company or Stockholder is required by law to
disclose such information, the Company or such Stockholder will provide the
Buyer with prompt notice of such requirement so the Buyer may seek an
appropriate protective order and failing the entry of such protective order, the
Company or such Stockholder may disclose only such information as determined by
independent legal counsel is required and will exercise reasonable efforts to
maintain the assurance that confidential treatment will be accorded such
information. If the transaction contemplated by this Agreement is not
consummated, the Company and the Stockholders will return to Buyer (or certify
that they have destroyed) all copies of such data and information, including but
not limited to financial information, customer lists, business and corporate
records, worksheets, test reports, Tax Returns, lists, memoranda, and other
documents prepared by or made available to the Company or any of the
Stockholders in connection with the transaction. Each Stockholder acknowledges
that Buyer is a public company and that the federal securities laws prohibit
trading in its securities on the basis of material inside information;
accordingly, each Stockholder undertakes to refrain from any such trading and to
take reasonable steps to prevent any officers, directors, agents and
representatives of the Company from doing so.

     Section 5.2. Following the Closing.

     (a)      Non-competition. Each of Stockholders James A. Cummings
("Cummings") and William R. Derrer ("Derrer"), severally and not jointly, agrees
that from the date of this Agreement and until the later to occur of (i) 5 years
following the

41

--------------------------------------------------------------------------------

Closing, (ii) two years following the termination of such Stockholder's
employment agreement to be entered into in substantially the form attached
hereto as Exhibit D-1 or any extension thereof (each an "Employment Agreement")
under Sections 6(a), 6(b) or 6(e) thereof or (iii) upon the termination of such
Stockholder's employment thereunder pursuant to Sections 6(c), 6(d) or 6(f)
thereof, he will not, without the prior written consent of Buyer, directly or
indirectly, within the State of Florida, engage in any activity, or participate
or invest in, or provide or facilitate the provision of financing to, or assist
(whether as owner, part-owner, shareholder, member, partner, director, officer,
trustee, employee, agent or consultant, or in any other capacity) any business,
organization or person other than the Company (or Affiliate of the Company)
(including any such business, organization or person involving, or which is, a
family member of the Stockholder) whose construction business, activities,
products or services are, competitive with any of the construction business,
activities, products or services conducted or offered by the Company, Buyer or
their respective Affiliates. Without implied limitation, the forgoing covenant
shall be deemed to prohibit (a) hiring or engaging or attempting to hire or
engage for or on behalf of himself or any such competitor any officer or
employee of the Company, Buyer or any of their respective Affiliates, or any
former employee of the Company, Buyer or any of their respective Affiliates who
was employed during the period between the date six (6) months immediately
preceding the date determined under subpart (i), (ii) or (iii) above, (b)
encouraging for or on behalf of himself or any such competitor any such officer
or employee to terminate his or her relationship or employment with the Company,
Buyer or any of their respective Affiliates, (c) soliciting for or on behalf of
himself or any such competitor any client of the Company, Buyer or any of their
respective Affiliates and (d) diverting to any Person any client or business
opportunity of the Company, Buyer or any of their respective Affiliates.
Notwithstanding anything herein to the contrary, such Stockholder may make
passive investments in any enterprise the shares of which are publicly traded if
such investment constitutes less than five percent (5%) of the equity of such
enterprise.

     (b)      Accounts Receivable. The Stockholders, severally and not jointly,
guaranty that all of the accounts receivable (both current and retainage) as of
December 31, 2002, all of which are set forth on Schedule 2.9 (which schedule
shall be updated as of December 31, 2002 and delivered by the Stockholders at
the Closing) will be fully collected prior to the first anniversary of the
Closing and agree to reimburse Buyer for any shortfall on a dollar for dollar
basis; provided that if any retainage accounts receivables have not been
collected prior to such date, Buyer shall only be permitted to make a claim for
that portion of the retainage accounts receivable that Buyer believes in good
faith will not be collectible in accordance with the Company's customary
business practices; and provided further that Buyer shall not be permitted to
collect under Section 5.2(b) and 5.2(c) for the same Loss. Following such
reimbursement by the Stockholder and if requested by the Stockholders, Buyer
agrees to assign any delinquent accounts for which the Stockholders reimburse
Buyer to the Stockholders to the extent of their reimbursement and Buyer agrees
that if delinquent accounts receivable for which the Stockholders reimburse
Buyer are subsequently collected by Buyer, then Buyer shall

42

--------------------------------------------------------------------------------

refund the Stockholders' reimbursement to the extent of such collections.
Buyer's sole remedy for default on the part of a Stockholder under this Section
5.2(b) shall be those remedies set forth in Section 8.2 hereof for Buyer
Indemnifiable Claims, subject to the limitations and qualifications set forth in
Sections 8.2(b)(i), (ii), and (iv) through (vii).

     (c)      Realization of Gross Margin.

          (i)      The Company and the Stockholders represent that Schedule
5.2(c) sets forth all of the Company's work-in-progress and the gross margin for
each project included therein, on a project by project basis. The Company and
the Stockholders will deliver to Buyer at the Closing an updated Schedule 5.2(c)
as of December 31, 2002.

          (ii)      The Stockholders, severally and not jointly, shall pay to
Buyer their respective pro-rata shares (based on their relative share amounts
set forth on Exhibit A) of the positive aggregate sum, if any, of the Gross
Margin Results (defined below) for all projects listed on Schedule 5.2(c). The
term "Gross Margin Result" for each project shall mean the positive or negative
difference of:

               (A)      the product of the Guaranteed Gross Margin for such
project (as set forth in the fifth column of Schedule 5.2(c)) multiplied by the
percentage of completion of such project as of December 31, 2003; less

               (B)      the amount that is eligible to be booked as gross profit
for such project as of the December 31, 2003 (determined in accordance with GAAP
consistently applied and consistent with the Company's accounting principles and
methods existing as of the date of this Agreement), including the effect of
change orders for such project made after December 31, 2002.

          (iii)      Within five (5) business days after the first anniversary
of the Closing, the Stockholders shall in good faith prepare and deliver to the
Buyer a Gross Margin Results report in accordance with GAAP consistently applied
and consistent with the Company's accounting principles and methods existing as
of the date of this Agreement, together with worksheets and data that support
the Gross Margin Results report and any other information that the Buyer may
reasonably request in order to verify the Gross Margin Results. The Gross Margin
Results report and the Gross Margin Results reflected thereon, shall be binding
upon the parties upon the approval of such Gross Margin Results report by the
Buyer or the failure to object in writing within thirty (30) days after receipt
thereof by the Buyer. If the Buyer does not agree with the Gross Margin Results
report and the calculation of Gross Margin Results stated thereon, and Buyer and
Stockholders' Representative cannot mutually agree on the same, then within
forty-five (45) days following receipt by the Buyer of the Gross Margin Results

43

--------------------------------------------------------------------------------

report, the Neutral Auditor shall resolve such dispute. The Neutral Auditor
shall review the Gross Margin Results report and, within ten (10) business days
of its appointment, shall make any adjustments necessary thereto, and, upon
completion of such review, such Gross Margin Results report and the Gross Margin
Results as of December 31, 2003 as determined by the Neutral Auditor shall be
binding upon the parties. If such a review is conducted, then the party (i.e.,
Buyer, on the one hand, or the Stockholders, on the other hand) whose last
proposed written offer for the settlement of the items in dispute, taken as a
whole, was farther away from the final determination by the Neutral Auditor
pursuant to the preceding sentence, shall pay all fees and expenses associated
with such review.

          (iv)      Buyer's sole remedy for default on the part of a Stockholder
under this Section 5.2(c) shall be those remedies set forth in Section 8.2
hereof for Buyer Indemnifiable Claims, subject to the limitations and
qualifications set forth in Sections 8.2(b)(i), (ii), and (iv) through (vii).
Notwithstanding anything in this Agreement to the contrary (including Section
8.1), Buyer will be entitled to make claims against the Stockholders under this
Section 5.2(c) until February 23, 2004.

     (d)      Tax Matters.

          (i)      Straddle Period. In the case of any Taxable period that
includes (but does not end on) the Closing Date (a "Straddle Period"), the
amount of any Taxes based on or measured by income or receipts of the Company
for the Pre-Closing Tax Period shall be determined based on an interim closing
of the books as of the close of business on the Closing Date (and for such
purpose, the Taxable period of any partnership or other pass-through entity in
which the Company or any of its Subsidiaries holds a beneficial interest shall
be deemed to terminate at such time) and the amount of Taxes not based on or
measured by income or receipts of the Company and its Subsidiaries for a
Straddle Period which relate to the Pre-Closing Tax Period shall be deemed to be
the amount of such Tax for the entire Taxable period multiplied by a fraction
the numerator of which is the number of days in the Taxable period ending on the
Closing Date and the denominator of which is the number of days in such Straddle
Period.

          (ii)      Section 338(h)(10) Election. At Buyer's option, the Company
and each Stockholder shall join with Buyer in making an election under Code
Section 338(h)(10) (and any corresponding election under state, local, and
foreign tax law) with respect to the purchase and sale of the Company stock
hereunder (collectively, a "Section 338(h)(10) Election"). The Stockholders
shall include any income, gain, loss, deduction, or other tax item resulting
from the Section 338(h)(10) Election on their Tax Returns to the extent required
by applicable law. Buyer shall pay any additional Tax imposed on the
Stockholders over the amount of Tax due by the Stockholders had the Section
338(h)(10) Election not been made, including (A) any Tax imposed under Code
Section 1374, (B) any tax imposed under Treasury Regulations Section
1.338(h)(10)-

44

--------------------------------------------------------------------------------

1(d)(5), (C) any state, local or foreign Tax imposed on the Company's or its
Subsidiaries' gain, and Buyer shall indemnify the Stockholders against any
actions, suits, proceedings, hearings, investigations, charges, complaints,
claims, demands, injunctions, judgments, orders, decrees, rulings, damages,
dues, penalties, fines, costs, amounts paid in settlement, liabilities,
obligations, Taxes, liens, losses, expenses, and fees, including court costs and
reasonable attorneys' fees and expenses arising out of any failure to pay any
such Taxes, or (D) a "gross up" for the Tax on the payment of the additional
Taxes described in (A) through (C) above in an amount sufficient to put the
Stockholders in the same position in which they would have been if no Section
338(h)(10) Election had been made.

          (iii)      Purchase Price Allocation. Buyer, the Company, and the
Stockholders agree that the Purchase Price and the liabilities of the Company
and its qualified subchapter S subsidiaries (plus other relevant items) will be
allocated to the assets of the Company and its qualified subchapter S
subsidiaries for all purposes (including Tax and financial accounting) in an
Allocation Schedule prepared by Buyer and the Stockholders' Representative in
accordance with the residual method following Closing but in any event prior to
April 15, 2004. Buyer, the Company, the Company's Subsidiaries, and the
Stockholders shall file all Tax Returns (including amended returns and claims
for refund) and information reports in a manner consistent with such allocation.

          (iv)      S Corporation Status. The Company shall not and the
Stockholders shall not cause the Company to revoke the Company's election to be
taxed as an S corporation within the meaning of Code Sections 1361 and 1362. The
Company and the Stockholders shall not take or allow any action (other than the
sale of the Company's stock pursuant to this agreement) that would result in the
termination of the Company's status as a validly electing S corporation within
the meaning of Code Sections 1361 and 1362.

          (v)      Tax Periods Ending on or before Closing Date. Buyer shall
prepare or cause to be prepared and file or cause to be filed all Tax Returns
for the Company and its Subsidiaries for all periods ending on or prior to the
Closing Date which are filed after the Closing Date. Buyer shall permit the
Stockholders' Representative to review and comment on each such Tax Return
described in the preceding sentence prior to filing. To the extent permitted by
applicable law, the Stockholders shall include any income, gain, loss, deduction
or other tax items for such periods on their Tax Returns in a manner consistent
with the Schedule K-1s furnished by the Company to the Stockholders for such
periods.

          (vi)      Cooperation on Tax Matters.

               (A)      Buyer, the Company and its Subsidiaries, and the
Stockholders shall cooperate fully, as and to the extent reasonably requested by
the other party, in connection with the filing of Tax Returns and any audit,
litigation or other proceeding with respect to Taxes. Such

45

--------------------------------------------------------------------------------

cooperation shall include the retention and (upon the other party's request) the
provision of records and information reasonably relevant to any such audit,
litigation, or other proceeding and making employees available on a mutually
convenient basis to provide additional information and explanation of any
material provided hereunder. The Company and its Subsidiaries, the Stockholders,
and Buyers agree (A) to retain all books and records with respect to Tax matters
pertinent to the Company and its Subsidiaries relating to any taxable period
beginning before the Closing Date until expiration of the statute of limitations
(and, to the extent notified by Buyer or the Stockholders, any extensions
thereof) of the respective taxable periods, and to abide by all record retention
agreements entered into with any taxing authority, and (B) to give the other
party reasonable written notice prior to transferring, destroying or discarding
any such books and records and, if the other party so requests, the Company and
its Subsidiaries or the Stockholders, as the case may be, shall allow the other
party to take possession of such books and records.

               (B)      Buyer and the Stockholders further agree, upon request,
to use their best efforts to obtain any certificate or other document from any
governmental authority or any other Person as may be necessary to mitigate,
reduce or eliminate any Tax that could be imposed (including with respect to the
transactions contemplated hereby).

          (vii)       Tax Sharing Agreements. All tax sharing agreements or
similar agreements with respect to or involving the Company and its Subsidiaries
shall be terminated as of the Closing Date and, after the Closing Date, the
Company and its Subsidiaries shall not be bound thereby or have any liability
thereunder.

          (viii)      Certain Taxes. All transfer, documentary, sales, use,
stamp, registration and other such Taxes and fees (including any penalties and
interest) incurred in connection with this Agreement shall be paid by the
Stockholders when due, and the Stockholders shall, at their own expense, file
all necessary Tax Returns and other documentation with respect to all such
transfer, documentary, sales, use, stamp, registration and other Taxes and fees,
and, if required by applicable law, Buyer shall, and shall cause its affiliates
to, join in the execution of any such Tax Returns and other documentation.

     (e)      Audited Balance Sheet. The parties shall cooperate with the
Accountant in preparing the Audited Balance Sheet.

     Section 5.3. Covenants of the Buyer.

     (a)      Confidentiality. The Buyer hereby covenants and agrees that,
unless and until the Closing has been consummated, Buyer and its officers,
directors,

46

--------------------------------------------------------------------------------

agents and representatives will hold in strict confidence, and will not use any
confidential or proprietary data or information obtained from the Company or the
Stockholders with respect to the business or financial condition of the Company
except for the purpose of evaluating, negotiating and completing the transaction
contemplated hereby. Notwithstanding the foregoing, in the event the Buyer is
required by law to disclose such information, the Buyer will provide the Company
with prompt notice of such requirement so the Company may seek an appropriate
protective order and failing the entry of such protective order, the Buyer may
disclose only such information as determined by independent legal counsel is
required and will exercise reasonable efforts to maintain the assurance that
confidential treatment will be accorded such information. Information generally
known in the industries of the Company or which has been disclosed to Buyer by
third parties who have a right to do so shall not be deemed confidential or
proprietary information for purposes of this agreement. If the transaction
contemplated by this Agreement is not consummated, Buyer will return to the
Company (or certify that it has destroyed) all copies of such data and
information, including but not limited to financial information, customer lists,
business and corporate records, worksheets, test reports, tax returns, lists,
memoranda, and other documents prepared by or made available to Buyer in
connection with the transaction.

     (b)      Insurance. Until such time as the Stockholders cease to be
employees of the Company or Buyer, Buyer shall cause the Company to obtain
and/or maintain in full force and effect (i) policies of insurance that do not
increase the Company's deductible beyond commercially reasonable limits or
decrease the Company's maximum limits of liability beyond the current levels
based on the policies that the Company currently has in place and identified on
Schedule 2.20 (except for the life insurance policies listed therein) and (ii)
equivalent director and officer insurance provided to similarly situated
employees of Buyer. Until such time as Cummings and Derrer cease to be employees
of the Company or Buyer, Cummings and Derrer, in their capacities as qualifying
licensee general contractors for and on behalf of the Company, shall be named as
additional insureds under each such policy without any premium liability. After
the Closing, the Buyer shall take the appropriate steps to add the directors and
officers of the Company as additional insureds (until such time as such persons
cease to be employees of the Company or Buyer) under all appropriate policies
without any premium liability to such directors and officers. After Closing,
Buyer shall cause the Company to cooperate with and assist the Stockholders and
any other officers and directors of the Company and their respective successors,
executors, administrators, estates and heirs, in connection with any claims they
have or may have, as additional insureds, under any and all policies of
insurance maintained by the Company prior to or by the Company or the Buyer
after Closing.

     (c)      Name of the Company. Without the prior written consent of
Cummings, until the earlier of (i) the fifth anniversary of the Closing or, (ii)
the termination of Mr. Cummings' employment with the Company, the Buyer shall
not change the name of the Company from "James A. Cummings, Inc."

47

--------------------------------------------------------------------------------

     Section 5.4. Further Action. Each of the parties hereto shall use its
respective commercially reasonable efforts to take or cause to be taken all
appropriate action, do or cause to be done all things necessary, proper or
advisable, and execute and deliver such documents and other papers, as may be
required to carry out the provisions of this Agreement and consummate and make
effective the transactions contemplated by this Agreement.

     Section 5.5. Press Releases. Each of the Buyer, Company and Stockholders
will, and will cause each of their Affiliates and representatives to, maintain
the confidentiality of this Agreement and will not, and will cause each of their
Affiliates not to, issue or cause the publication of any press release or other
public announcement with respect to this Agreement or the transactions
contemplated hereby without the prior written consent of the other parties
hereto which consent shall not be unreasonably withheld; provided, however, that
a party may, without the prior consent of the other parties hereto, issue or
cause publication of any such press release or public announcement to the extent
that such party reasonably determines, after consultation with outside legal
counsel, such action to be required by law or by the rules of any applicable
self-regulatory organization, in which event such party shall (i) in the case of
the Company or any Stockholder, provide the proposed press release or public
announcement in advance of its issuance to Buyer and allow Buyer reasonable time
to comment on such proposed press release or public announcement and (ii) in the
case of Buyer, provide the proposed press release or public announcement in
advance of its issuance to the Stockholders’ Representative and allow the
Stockholders’ Representative reasonable time to comment on such proposed press
release or public announcement.

     Section 5.6. Board of Directors. On or prior to the next regularly
scheduled meeting of the Board of Directors of Buyer, James A. Cummings shall
have been appointed to the Board of Directors of Buyer as a Class II Director,
provided that Mr. Cummings shall have the right to decline such appointment (in
which case this covenant shall be deemed to have been waived) or later resign.


ARTICLE VI - EMPLOYEE MATTERS

     Section 6.1. Employees; Benefits. To the extent that service is relevant
for purposes of determining eligibility, vesting, level of benefits or otherwise
(but not the actual accrual of benefits) under any employee benefit plan,
program or arrangement established or maintained by Buyer (other than any
defined benefit pension plan) following the Closing Date for the benefit of
Company Employees, such plan, program or arrangement shall credit such Company
Employees for service on or prior to the Closing Date that was recognized by the
Company or its Subsidiaries, as the case may be, for purposes of employee
benefit plans, programs or arrangements maintained by the Company. In addition,
with respect to any welfare benefit plan (as defined in Section 3(1) of ERISA)
established or maintained by Buyer following the Closing Date for the benefit of
Company Employees, such plan shall waive any pre-existing condition exclusions
with respect to such Company Employees to which they would not have been subject
had they participated or continued to participate in the medical plan of the
Company and provide that any covered expenses incurred on or before the Closing
Date by any Company Employee or

48

--------------------------------------------------------------------------------

by a covered dependent shall be taken into account for purposes of satisfying
applicable deductible coinsurance and maximum out-of-pocket provisions after the
Closing Date.


ARTICLE VII - CONDITIONS TO CLOSING

     Section 7.1. Conditions to Obligations of the Buyer. The obligation of
Buyer to consummate this Agreement and the transactions contemplated hereby are
subject to the fulfillment, prior to or at the Closing, of the following
conditions precedent:

     (a)      Representations; Warranties; Covenants. Each of the
representations and warranties of the Company contained in Article II and each
of the representations and warranties Stockholders contained Article III shall
be true and correct as of the date of this Agreement and as of the Closing Date
as though made on and as of the Closing except for breaches that, individually
or in the aggregate, have neither had nor could reasonably be likely to have a
Material Adverse Effect. The Company and each of the Stockholders shall, on or
before the Closing, have performed all of their obligations hereunder which by
the terms hereof are to be performed on or before the Closing, except for
actions taken by the Company and the Stockholders in accordance with Section
5.1(a) that have not had nor could reasonably likely have a Material Adverse
Effect.

     (b)      No Material Change. There shall have been no material adverse
change in the financial condition, properties, assets, liabilities, business or
operations of the Company since the date hereof, in excess of $100,000, provided
that any change in the financial condition, properties, assets, liabilities,
business or operations of the Company since the date hereof that results solely
and directly from actions taken by the Company and the Stockholders in
accordance with Section 5.1(a) shall not be considered for purposes of this
Section 7.1(b).

     (c)      Certificate from Officers. The Company shall have delivered to
Buyer a certificate of the Company's Chief Executive Officer and Chief Financial
Officer dated as of the Closing to the effect that the conditions set forth in
paragraph (a) and (b) above in this Section 7.1 have been satisfied.

     (d)      Indemnification Escrow Agreement. Each of the Stockholders, the
Stockholders' Representative and the Indemnification Escrow Agent shall have
executed and delivered the Indemnification Escrow Agreement.

     (e)      Opinion of Counsel. On the Closing Date, Buyer shall have received
from Katz, Barron, Squitero & Faust, P.A., counsel for the Company and the
Stockholders, an opinion as of said date, in the form attached hereto as Exhibit
E.

     (f)      No Litigation. No action to enjoin the consummation of the
transactions contemplated by this Agreement shall have been instituted or
threatened by any person or any federal, state or other governmental authority.

49

--------------------------------------------------------------------------------

     (g)      Employment and Non-Competition Agreements. Each of James A.
Cummings, William R. Derrer and Michael F. Lanciault shall have executed and
delivered to Buyer an Employment Agreement in substantially the form of Exhibit
D-1, Exhibit D-2 and Exhibit D-3 attached hereto, respectively.

     (h)      Foreign Investment in Real Property Tax Act Withholding. At or
prior to the Closing, Buyer shall have received from each Stockholder a
"transferor's certificate of non-foreign status" as provided in the Treasury
Regulations under Section 1445 of the Code outstanding in the form attached
hereto as Exhibit F attached hereto.

     (i)      Employee Programs. The Company shall have taken all steps
necessary under the relevant documents and applicable law to maintain the
qualification of each Employee Program identified on Schedule 2.19
notwithstanding the purchase of the Company Shares by Buyer and, at Buyer's
request, shall have taken all steps to terminate or wind up each such Employee
Program at no cost to the Company.

     (j)      Resignations. The Company shall have delivered to Buyer the
resignations of all of the Directors of the Company and of such officers of the
Company as may be requested by Buyer at least five days prior to the Closing,
such resignations to be effective at the Closing.

     (k)      Releases. The Company shall have delivered to Buyer general
releases signed by each of the Stockholders and by each officer and Director of
the Company of all claims which any of them have against the Company in the form
attached here to as Exhibit G.

     (l)      Loans. All notes, debt instruments or other credit arrangements
between Company and any Stockholder shall have been re-paid in full or
cancelled.

     (m)      Accountant Letter. The Company's Accountant shall have consented
in writing to allowing the Buyer's accountants to rely upon their reports for
the purposes of any reports that Buyer is required to file with the SEC and to
provide Buyer and its accountants access to their working papers relating to the
Company.

     (n)      Consents. The Company shall have obtained all consents required to
be obtained by it to consummate the transactions contemplated by this Agreement,
including, without limitation, those set forth on Schedule 2.2 and Schedule
2.11.

     (o)      Stock Redemption Agreement. The Company shall have delivered to
Buyer an agreement that terminates the Amended and Restated Stock Redemption
Agreement, dated April 10, 1989, as amended, by and among the Company and the
stockholders named therein.

     (p)      Lender Consent and Financing. Buyer shall have received all
necessary consents from Fleet National Bank and Banknorth, N.A. (the "Lenders")
for the transactions contemplated hereby under that certain Credit Agreement
dated as of

50

--------------------------------------------------------------------------------

January 23, 2002 (the "Credit Agreement") and received approval from the Lenders
to borrow sufficient funds thereunder to finance the transactions contemplated
hereby.

     Section 7.2. Conditions to Obligations of the Company and Stockholders. The
obligation of the Company and the Stockholders to consummate this Agreement and
the transactions contemplated hereby is subject to the fulfillment, prior to or
at the Closing, of the following conditions precedent:

     (a)      Representations; Warranties; Covenants. Each of the
representations and warranties of Buyer contained in Article IV shall be true
and correct in all material respects as though made on and as of the Closing;
Buyer shall, on or before the Closing, have performed all of its obligations
hereunder which by the terms hereof are to be performed on or before the
Closing; and Buyer shall have delivered to the Company and the Stockholders a
certificate of the President or any Vice President of Buyer dated on the Closing
to such effect.

     (b)      Employment and Non-Competition Agreements. The Buyer shall have
executed and delivered to James A. Cummings an Employment Agreement in
substantially the form of Exhibit D-1 attached hereto, to William R. Derrer an
Employment Agreement in substantially the form of Exhibit D-2 attached hereto
and to Michael F. Lanciault an Employment Agreement in substantially the form of
Exhibit D-3 attached hereto.

     (c)      Indemnification. The Buyer shall have executed and delivered to
Mr. Cummings its customary Indemnification Agreement for directors and officers.

     (d)      Indemnification Escrow Agreement. Each of the Buyer and the
Indemnification Escrow Agent shall have executed and delivered the
Indemnification Escrow Agreement.

     (e)      Release of Certain Obligations. Cummings and his spouse, Janyth R.
Cummings, shall have obtained a release from Bank One, N.A. or Bank One, N.A.
shall have agreed to release each of them upon the Closing.

51

--------------------------------------------------------------------------------


ARTICLE VIII - SURVIVAL OF REPRESENTATIONS AND WARRANTIES; INDEMNIFICATION

     Section 8.1. Survival. Each of the representations, warranties, agreements,
covenants and obligations herein or in any Schedule or certificate delivered by
any party incident to the transactions contemplated hereby is material and may
be relied upon by the party receiving the same and shall survive the Closing
regardless of any investigation by or Knowledge of such party until the date
after which no claim may be made thereunder pursuant to Section 8.2 hereof and
shall not merge into the performance of any obligation by any party hereto,
subject to the provisions of Article 8 hereof, provided that the obligations set
forth in Section 5.2(a) (Noncompetition) shall survive as described therein.

     Section 8.2. Several Indemnification by the Stockholders.

     (a)      Subject to Section 8.2(b) hereof, each Stockholder and his
successors, executors, administrators, estates, heirs, beneficiaries and
permitted assigns agree subsequent to the Closing, severally and not jointly, to
indemnify and hold harmless the Buyer, its subsidiaries and their affiliates and
their respective officers, directors, employees and agents and the Company
(individually, a "Buyer Indemnified Party" and collectively, the "Buyer
Indemnified Parties") from and against and in respect of all losses,
liabilities, obligations, damages, deficiencies, actions, suits, proceedings,
demands, assessments, orders, judgments, fines, penalties, costs and expenses
(including the reasonable fees, disbursements and expenses of attorneys,
accountants and consultants) of any kind or nature whatsoever (whether or not
arising out of third-party claims and including all amounts paid in
investigation, defense or settlement of the foregoing) sustained, suffered or
incurred by or made against (collectively "Losses" and individually a "Loss")
any Buyer Indemnified Party arising out of, based upon or in connection with:

          (i)       fraud or an intentional misrepresentation made to Buyer by
the Company or any Stockholder of any of their representations or warranties in
this Agreement or in any Schedule, exhibit, certificate (including the
certificate required by Section 7.1(c)), financial statement, agreement or other
instrument delivered under or in connection with this Agreement;

          (ii)      any breach of any representation or warranty made to Buyer
by the Company or any Stockholder in this Agreement or in any Schedule, exhibit,
certificate (including the certificate required by Section 7.1(c)), financial
statement, agreement or other instrument delivered under or in connection with
this Agreement;

          (iii)      any breach of any covenant, guaranty or agreement made to
Buyer by the Company or any Stockholder in this Agreement or in any Schedule,
exhibit, certificate (including the certificate required by Section 7.1(c)),
financial statement, agreement or other instrument delivered under or in
connection with this Agreement; and

52

--------------------------------------------------------------------------------

          (iv)      any loss, claim, liability, expense, or other damage
attributable to (i) all Taxes (or the non-payment thereof) of the Company and
its Subsidiaries for all Taxable periods ending on or before the Closing Date
and the portion through the end of the Closing Date for any Taxable period that
includes (but does not end on) the Closing Date ("Pre-Closing Tax Period"),
including, without limitation, any increase in Taxes due to the unavailability
of any loss or deduction claimed by the Company, except to the extent such Taxes
are included in the calculation of the Closing Net Worth as reflected in the
Audited Balance Sheet, (ii) all Taxes of any member of an affiliated,
consolidated, combined or unitary group of which the Company or any of its
Subsidiaries (or any predecessor of any of the foregoing) is or was a member on
or prior to the Closing Date, including pursuant to Treasury Regulations Section
1.1502-6 or any analogous or similar state, local, or foreign law or regulation,
and (iii) any and all Taxes of any person (other than the Company and its
Subsidiaries) imposed on the Company or any of its Subsidiaries as a transferee
or successor, by contract or pursuant to any law, rule, or regulation, which
Taxes relate to an event or transaction occurring before the Closing. The
Stockholders shall reimburse Buyer for any Taxes of the Company or its
Subsidiaries which are the responsibility of Stockholders pursuant to this
Section 8.2(a)(iv) within fifteen (15) business days after payment of such Taxes
by Buyer, the Company, or its Subsidiaries.

     Claims under clauses (i) through (iv) of this Section 8.2(a) shall be
hereinafter collectively referred to as “Buyer Indemnifiable Claims,” and Losses
claimed thereunder shall be hereinafter collectively referred to as “Buyer
Indemnifiable Losses.”

     (b)      Limitations on Indemnification by the Stockholders.

          (i)      Maximum Indemnification. Subject to the exceptions set forth
in Section 8.2(b)(iii), the Stockholders' obligation to indemnify Buyer
Indemnified Parties in respect of any and all Buyer Indemnifiable Losses shall
be limited, in the aggregate, to an amount equal Five Hundred Thousand Dollars
($500,000) (the "Indemnity Cap Amount") which claims shall be made against the
Indemnification Escrow and not against any other assets of the Stockholders.

          (ii)      Company's Threshold Amount. Subject to the exceptions set
forth in subsection Section 8.2(b)(iii), no indemnification shall be payable
with respect to Buyer Indemnifiable Losses except to the extent the cumulative
amount of all Buyer Indemnifiable Losses under Section 8.2(a) exceeds One
Hundred Thousand Dollars ($100,000.00) in the aggregate (the "Threshold
Amount"), whereupon any amounts of such Buyer Indemnifiable Losses in excess of
the Threshold Amount shall be recoverable in accordance with the terms hereof.

          (iii)      No Limitation on Certain Claims. Notwithstanding anything
herein to the contrary, Buyer Indemnified Parties shall be entitled to
dollar-for-dollar indemnification from the first dollar and shall not be subject
to

53

--------------------------------------------------------------------------------

the Threshold Amount, the Indemnity Cap Amount or any limitation as to time
(except as provided in Section 8.2(b)(iv)) in seeking indemnification from the
Stockholders with respect to any of the following:

               (A)      Losses described in or arising under Sections 8.2(a)(i)
and 8.2(a)(iv); and

               (B)      Losses involving a breach by the Company or any
Stockholder of any of the representations and warranties contained in Sections
2.2, 2.4, 2.13, 2.21, 2.27, 3.1, 3.2, 3.3 and 5.1(g) hereof.

Additionally, notwithstanding anything herein to the contrary, Buyer Indemnified
Parties shall be entitled to claim against the Indemnification Escrow, set-off
against the Additional Payment and proceed against the Stockholders directly for
any Losses listed under Sections 8.2(b)(iii)(A) and (B).

          (iv)      Time Limitation. Except for the right of set-off against the
Additional Payment, no indemnification shall be payable to a Buyer Indemnified
Party with respect to any Buyer Indemnifiable Claim asserted after the first
anniversary of the Closing Date (the "Expiration Date"); provided that claims
related to Buyer Indemnifiable Losses described in or arising under Sections
8.2(a)(i) and 8.2(a)(iv), or involving a breach by the Company or any
Stockholder of any of the representations and warranties contained in Sections
2.2, 2.4, 2.13, 2.21, 2.27, 3.1, 3.2, 3.3 and 5.1(g) may be asserted until the
fifth anniversary of the Closing Date. Any claim for indemnification as to which
notice has been given prior to any of the above expiration dates shall survive
such expiration until final resolution of such claim.

          (v)      In no event shall any Stockholder be obligated to indemnify a
Buyer Indemnified Party for any Losses pursuant to this Article VIII in excess
of such Stockholder's pro rata portion of such Loss, which pro rata portion
shall be determined in accordance with such Stockholder's pro rata portion of
the Purchase Price as allocated pursuant to Exhibit A, nor shall any Stockholder
be obligated to indemnify a Buyer Indemnified Party for any Losses attributable
to a breach of this Agreement by any other Stockholder.

          (vi)      In no event shall any Stockholder be obligated to indemnify
a Buyer Indemnified Party for any Losses arising out of or related to events
beyond the reasonable control of the Company or the Stockholders, such as war,
war like operations, terrorism, shortages, embargos and reductions in the
capitalization of the Company or changes in principles or methods of accounting
after the Closing.

          (vii)      In no event shall any Stockholder have any right of
indemnity or contribution from the Company with respect to any Buyer
Indemnifiable Losses.

54

--------------------------------------------------------------------------------

     Section 8.3. Indemnification by the Buyer. Buyer and its successors and
permitted assigns agree subsequent to the Closing to indemnify and hold harmless
each of the Stockholders, and their respective successors, executors,
administrators, estates and heirs (individually, a “Stockholder Indemnified
Party” and collectively, the “Stockholder Indemnified Parties”) from and against
and in respect of all Losses arising out of, based upon or in connection with:

     (a)      any breach of any representation or warranty made by Buyer in this
Agreement or in any Schedule, exhibit, certificate, financial statement,
agreement or other instrument delivered under or in connection with this
Agreement;

     (b)      any breach of any covenant or agreement made by Buyer in this
Agreement or in any Schedule, exhibit, certificate, agreement or other
instrument delivered under or in connection with this Agreement;

     (c)      fraud or an intentional misrepresentation by the Buyer of any of
its representations, or warranties in this Agreement or in any Schedule,
exhibit, certificate, financial statement, agreement or other instrument
delivered under or in connection with this Agreement; and

     (d)      Solely as to Stockholders Cummings and Derrer and their respective
successors, executors, administrators, estates and heirs, all liability of any
kind or nature in their capacities as employees of the Company who are
qualifying licensee general contractors for actions taken on behalf of the
Company in such capacity, including without limitation liability for
construction defects, design defects, personal injury and property damage
occurring on job sites, citations, fines, penalties, or other administrative or
legal remedies for violation of applicable laws, regulations or codes pertaining
to jobs or job sites, provided that, no indemnification will be available under
this Section 8.3(d) if the Buyer establishes that the Stockholders Cummings or
Derrer did not act in good faith or acted without believing that their actions
were in the best interests of the Company at the time such actions were taken.

     Claims under clauses (a) through (d) of this Section 8.3 shall be
hereinafter collectively referred to as “Stockholder Indemnifiable Claims,” and
Losses in respect of such claims shall be hereinafter collectively referred to
as “Stockholder Indemnifiable Losses.”

     Section 8.4. [Intentionally Omitted].

     Section 8.5. Notice; Defense of Claims.

     (a)       Notice of Claims. Promptly after receipt by an indemnified party
of notice of any claim, liability or expense to which the indemnification
obligations hereunder would apply, the indemnified party shall give notice
thereof in writing (a "Claim Notice") to the indemnifying party, but the
omission to so notify the indemnifying party promptly will not relieve the
indemnifying party from any liability except (i) to the extent that the
indemnifying party shall have been materially prejudiced

55

--------------------------------------------------------------------------------

as a result of the failure or delay in giving such Claim Notice and (ii) that no
indemnification will be payable to an indemnified party with respect to any
claim for which the Claim Notice is given after expiration of the period for
which such claim may be made pursuant to Section 8.2(b)(iv) of this Agreement.
Such Claim Notice shall state the information then available regarding the
amount and nature of such claim, liability or expense and shall specify the
provision or provisions of this Agreement under which the liability or
obligation is asserted.

     (b)      Third Party Claims. With respect to third party claims, if within
twenty (20) days after receiving the Claim Notice the indemnifying party gives
written notice (the "Defense Notice") to the indemnified party stating that (i)
it may be liable under the provisions hereof for indemnity in the amount of such
claim if such claim were successful and (ii) that it disputes and intends to
defend against such claim, liability or expense at its own cost and expense,
then counsel for the defense shall be selected by the indemnifying party
(subject to the consent of the indemnified party which consent shall not be
unreasonably withheld) and the indemnified party shall not be required to make
any payment with respect to such claim, liability or expense as long as the
indemnifying party is conducting a good faith and diligent defense at its own
expense; provided, however, that the assumption of defense of any such matters
by the indemnifying party shall relate solely to the claim, liability or expense
that is subject or potentially subject to indemnification.

     The indemnifying party shall have the right, with the consent of the
indemnified party, which consent shall not be unreasonably withheld, to settle
all identifiable matters related to claims by third parties which are
susceptible to being settled provided that such settlement include a complete
release of the indemnified party. The indemnifying party shall keep the
indemnified party apprised of the status of the claim, liability or expense and
any resulting suit, proceeding or enforcement action, shall furnish the
indemnified party with all documents and information that the indemnified party
shall reasonably request and shall consult with the indemnified party prior to
acting on major matters, including settlement discussions. Notwithstanding
anything herein stated, the indemnified party shall at all times have the right
to fully participate in such defense at its own expense directly or through
counsel; provided, however, if the named parties to the action or proceeding
include both the indemnifying party and the indemnified party and representation
of both parties by the same counsel would be inappropriate under applicable
standards of professional conduct, the expense of separate counsel for the
indemnified party shall be paid by the indemnifying party.

     If no Defense Notice is given by the indemnifying party, or if diligent
good faith defense is not being or ceases to be conducted by the indemnifying
party, the indemnified party may, at the expense of the indemnifying party,
undertake the defense of (with counsel selected by the indemnified party), and
shall have the right to compromise or settle, such claim, liability or expense.
If such claim, liability or expense is one that by its nature cannot be defended
solely by the indemnifying party, then the indemnified party shall make
available all information and assistance that the indemnifying party may
reasonably request and shall cooperate with the indemnifying party in such
defense.

56

--------------------------------------------------------------------------------

     (c)      Non-Third Party Claims. With respect to non-third party claims, if
within thirty (30) days after receiving the Claim Notice the indemnifying party
does not give written notice to the indemnified party that it contests such
indemnity, the amount of indemnity payable for such claim shall be as set forth
in the Claim Notice. If the indemnifying party provides written notice to the
indemnified party within such 30-day period that it contests such indemnity, the
parties shall attempt in good faith to reach an agreement with regard thereto
within thirty (30) days of delivery of the indemnifying party's notice. If the
parties cannot reach agreement within such 30-day period, the matter shall be
submitted to J.A.M.S./Endispute, Inc. for arbitration pursuant to Section 10.12.

     Section 8.6. Satisfaction of Indemnification Obligations. In the event that
a Buyer Indemnified Party sustains or incurs Losses (including, without
limitation, attorneys fees) for which it is entitled to indemnification from the
Stockholders under this Agreement, such Buyer Indemnified Party shall be
entitled to: (i) claim against the Indemnification Escrow Amount in accordance
with the terms of the Indemnification Escrow Agreement or (ii) for any claims
under Section 8.2(b)(iii), claim against the Indemnification Escrow Amount in
accordance with the terms of the Indemnification Escrow Agreement, set off
against the Additional Payment, proceed against the Stockholders directly and
seek any and all other rights and remedies Buyer may have. In the event that a
Stockholder Indemnified Party sustains or incurs Losses (including, without
limitation, attorneys’ fees) for which it is entitled to indemnification from
the Buyer under this Agreement, in addition to all other rights or remedies that
it may have, such Stockholder Indemnified Party shall be entitled to proceed
against the Buyer directly.

     Section 8.7. Treatment of Indemnity Payments. All payments made by the
Stockholders or Buyer, as the case may be, to or for the benefit of the other
parties pursuant to this Article VIII shall be treated as adjustments to the
Purchase Price for tax purposes, and such agreed treatment shall govern for
purposes of this Agreement.

     Section 8.8. Losses Net of Insurance. The amount payable to any Indemnified
Party under this Article VIII shall be net of any amounts actually recovered by
such Indemnified Party under any applicable insurance policy; provided that, if
Buyer fails to maintain insurance coverages required to be maintained after
Closing under this Agreement, then Buyer will be deemed to have actually
recovered the lesser of the limits of liability of the policy or the amount of
Losses of a type that would have been covered by such policy.


ARTICLE IX - TERMINATION

     Section 9.1. Termination. This Agreement may be terminated:

     (a)      at any time, by the mutual written consent of each of the
Stockholders, the Company and Buyer;

     (b)      by the Company or the Stockholders' Representative, if the Company
or the Stockholders, as applicable, are not then in material breach of any term

57

--------------------------------------------------------------------------------

of this Agreement, upon written notice to Buyer, upon a material breach of any
representation, warranty or covenant of Buyer contained in this Agreement,
provided that such breach is not capable of being cured or has not been cured
within fifteen (15) days after the giving of written notice thereof by the
Company or the Stockholders' Representative to Buyer;

     (c)      by Buyer, if Buyer is not then in material breach of any term of
this Agreement, upon written notice to the Company and Stockholders'
Representative, upon a material breach of any representation, warranty or
covenant of the Company or any of the Stockholders contained in this Agreement,
provided that such breach is not capable of being cured or has not been cured
within fifteen (15) days after the giving of written notice thereof by the
Company or the Stockholders' Representative to Buyer;

     (d)      by Buyer, if Buyer's investigations and inspections discover
matters, facts or circumstances that would, in Buyer's opinion, constitute a
breach or violation of any warranty, representation or covenant on the part of
the Company or the Stockholders under this Agreement then Buyer may terminate
this Agreement by delivering written notice thereof to the Company and the
Stockholders' Representative at any time on or prior to the date that is thirty
(30) days after the date of this Agreement, which date has been established
because time is of the essence (the "Due Diligence Termination Date"), in which
case, the Deposit shall be returned to Buyer and this Agreement shall be of no
further force or effect (except the provisions designated for survival under
Section 9.2 below);

     (e)      upon written notice by the Company or the Stockholders'
Representative at any time after the Due Diligence Termination Date if any of
the conditions set forth in Section 7.2 of this Agreement have not been
satisfied prior to January 21, 2003 (the "Target Closing Date"), such written
notice to set forth such conditions which have not been so satisfied;

     (f)      upon written notice by Buyer at any time after the Due Diligence
Termination Date if any of the conditions set forth in Section 7.1 of this
Agreement (except Section 7.1(p)) have not been satisfied prior to the Target
Closing Date, such written notice to set forth such conditions which have not
been so satisfied;

     (g)      upon written notice by the Company or the Stockholders'
Representative on the Target Closing Date if the conditions set forth in Section
7.1(p) have not been satisfied or waived in writing by Buyer on or prior to such
date;

     (h)      upon written notice by Buyer at any time if the Lenders refuse in
writing to grant the consent required under the Credit Agreement for the
transactions contemplated hereby or to permit Buyer to borrow sufficient funds
thereunder to finance the transactions contemplated hereby; and

58

--------------------------------------------------------------------------------

     (i)       upon written notice by Buyer if the conditions set forth in
Section 7.1(p) of this Agreement have not been satisfied or waived on or prior
to the Target Closing Date.

Buyer, the Company and each of the Stockholders agree that the Stockholders’
Representative may, upon written notice to the Buyer, unilaterally change the
Target Closing Date to a date no later than March 21, 2003 if all of the
conditions set forth in Section 7.1 (except the conditions set forth in Section
7.1(p)) have been satisfied by January 21, 2003; it being understood that the
right of the Stockholders’ Representative to extend the Target Closing Date in
accordance with this sentence shall prevail over the Buyer’s right to terminate
this Agreement under Section 9.1(i).

     Section 9.2. Effect of Termination. All obligations of the parties
hereunder shall cease upon any termination pursuant to Section 9.1, provided,
however, that (i) the provisions of this Article IX, Sections 2.21, 3.3, 4.4,
5.1(g), 5.3(a), 5.5, and Article X hereof shall survive any termination of this
Agreement, (ii) subject to Section 9.3(a), nothing herein shall relieve any
party from any liability for a material error or omission in any of its
representations or warranties contained herein or a material failure to comply
with any of its covenants, conditions or agreements contained herein, and (iii)
the Deposit shall be treated as provided in Section 9.3 hereof, provided
further, however, that (A) in the event of termination under Sections 9.1(c), in
addition to the return of the Deposit to the Buyer pursuant to Section 9.3, the
liability of the Company and the Stockholders shall not exceed the aggregate sum
of Five Hundred Thousand Dollars ($500,000.00), subject to the provisions of
Section 5.1(c), (B) in the event of termination under Section 9.1(f), the
liability of the Stockholders shall be limited to the forfeiture of the Deposit
and (C) in the event of any termination under Section 9.1, the liability of the
Buyer shall be limited to the forfeiture of the Deposit if such forfeiture is
required under Section 9.3.

     Section 9.3. Treatment of Deposit Upon Termination. If this Agreement is
terminated at any time prior to Closing, the Deposit shall be treated as
follows:

     (a)      If such termination is pursuant to Sections 9.1(b), (e), (g), (h)
or (i) the Deposit Escrow Agent shall be instructed to promptly pay the Deposit
and all accrued interest to the Stockholders (pro rata based on each
Stockholder's respective share amounts as set forth opposite such Stockholder's
name in column 3 of Exhibit A attached hereto) by wire transfer as provided in
the Deposit Escrow Agreement and the Stockholders shall be entitled to retain
the Deposit for its own account as liquidated damages for such termination. Such
liquidated damages shall be the Company's and the Stockholders' sole remedy for
such termination.

     (b)      If such termination is pursuant to any section other than Sections
9.1(b), (e), (g), (h) or (i) the Deposit Escrow Agent shall be instructed to
promptly pay the Deposit and all accrued interest to the Buyer by wire transfer
as provided in the Deposit Escrow Agreement.

     Section 9.4. Waiver. At any time prior to the Closing, Buyer, the Company
and the Stockholders hereto may (a) extend the time for the performance of any
of the obligations or

59

--------------------------------------------------------------------------------

other acts of the other party hereto, (b) waive any inaccuracies in the
representations and warranties of the other party contained herein or in any
document delivered by the other party pursuant hereto or (c) waive compliance
with any of the agreements of the other party or conditions to its own
obligations contained herein. Any such extension or waiver shall be valid only
if set forth in an instrument in writing signed by the party to be bound
thereby. Waiver of any term or condition of this Agreement by a party shall not
be construed as a waiver of any subsequent breach or waiver of the same term or
condition by such party, or a waiver of any other term or condition of this
Agreement by such party.

     Anything in this Agreement to the contrary notwithstanding, if any of the
conditions specified in Section 7.1 hereof have not been satisfied, Buyer shall
have the right to proceed with the transactions contemplated hereby without
waiving any of its rights hereunder, and if any of the conditions specified in
Section 7.2 hereof have not been satisfied, the Company and Stockholders shall
have the right to proceed with the transactions contemplated hereby without
waiving any of their rights hereunder.


ARTICLE X - GENERAL PROVISIONS

     Section 10.1. Notices. All notices, requests, claims, demands and other
communications under this Agreement will be in writing and will be deemed given
if delivered personally, sent by overnight courier (providing proof of
delivery), or via facsimile to the parties at the following addresses (or at
such other address for a party as specified by like notice):


          (a)  if to the Company, to:

          James A. Cummings, Inc.
          3055 Harbor Drive, Unit 1001
          Ft. Lauderdale, FL  33316
          Attn:  James A. Cummings
          Facsimile:  (954) 467-1536

          with copy to:

          Katz, Barron, Squitero & Faust, P.A.
          2699 South Bayshore Drive, 7th Floor
          Miami, Florida 33133
          Attn: Erica L. English, Esquire
          Facsimile: (305) 285-9227

          (b)  if to the Stockholders' Representative, to:

          James A. Cummings
          3055 Harbor Drive, Unit 1001
          Ft. Lauderdale, FL  33316
          Attn:  James A. Cummings



60

--------------------------------------------------------------------------------


          Facsimile:  (954) 467-1536

          (c)  If to Buyer, to:

          Perini Corporation
          73 Mount Wayte Avenue
          Framingham, MA  01701
          Attn:  Mr. Robert Band
          Facsimile:  (508) 628-2278

          with a copy to:

          Goodwin Procter  LLP
          Exchange Place
          Boston, MA  02109
          Attn:  Richard A. Soden, Esquire
          Facsimile:  (617) 523-1231



     Section 10.2. Fees and Expenses. Except as provided otherwise herein, each
of Buyer, on the one hand, and the Stockholders (on behalf of the Company and
the Stockholders) on the other hand, shall bear its own expenses in connection
with the negotiation and the consummation of the transactions contemplated by
this Agreement, and no expenses for the Stockholders shall be charged to or
otherwise payable by the Company.

     Section 10.3. Certain Definitions. For purposes of this Agreement:

     (a)      An "Affiliate" of any Person means another Person that directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such first Person or any Person that falls within
the definition of "affiliate" under the Securities Exchange Act of 1934, as
amended;

     (b)      "GAAP" means U.S. generally accepted accounting principles,
consistently applied;

     (c)      "Knowledge" means the actual knowledge or awareness of a Person
after reasonable inquiry within such Person's organization. The Company's
Knowledge shall mean the Knowledge of James A. Cummings and William R. Derrer.

     (d)      "Material Adverse Effect" means an adverse effect on the assets,
liabilities, condition (financial or other), business or results of operations
of the Company in excess of $100,000;

     (e)      "Person" means an individual, corporation, partnership, limited
liability company, joint venture, association, trust, unincorporated
organization or other entity; and

61

--------------------------------------------------------------------------------

     (f)      "Tax" means any federal, state, local, or foreign income, gross
receipts, license, payroll, employment, excise, severance, stamp, occupation,
premium, windfall profits, environmental (including taxes under Code Section
59A), customs duties, capital stock, franchise, profits, withholding, social
security (or similar), unemployment, disability, real property, personal
property, sales, use, transfer, registration, value added, alternative or add-on
minimum, estimated, or other tax of any kind whatsoever, including any interest,
penalty, or addition thereto, whether disputed or not and including any
obligations to indemnify or otherwise assume or succeed to the Tax liability of
any other Person.

     (g)      "Threatened" - the term "threatened" means if a Person expresses
an intention, whether verbal or in writing, to take any action against another
Person.

     (h)       Cross references:


         "Accountant"                                           Section 1.3(b)
         "Additional Payment"                                   Section 1.8
         "Affiliate"                                            Section 10.3(a)
         "Agreement"                                            Preamble
         "Audited Balance Sheet"                                Section 1.3(b)
         "Backlog"                                              Section 2.31
         "Base Balance Sheet"                                   Section 2.6(a)
         "Base Net Worth"                                       Section 1.3(a)
         "Buyer Indemnifiable Claims"                           Section 8.2(a)
         "Buyer Indemnifiable Losses"                           Section 8.2(a)
         "Buyer Indemnified Party or Parties"                   Section 8.2(a)
         "Buyer"                                                Preamble
         "Change Orders"                                        Section 2.23
         "Charter"                                              Section 2.1
         "Claim Notice"                                         Section 8.5(a)
         "Claims"                                               Section 1.5(a)(i)
         "Closing Balance Sheet"                                 Section 1.3(a)
         "Closing Date"                                         Section 1.4
         "Closing Net Worth"                                    Section 1.3(b)
         "Closing"                                              Section 1.4
         "Code"                                                 Section 2.13(e)
         "Company Employment Agreements"                        Section 2.17(f)
         "Company Service"                                      Section 2.26
         "Company Shares"                                       Preamble
         "Company"                                              Preamble
         "Contingent Workers"                                   Section 2.17(e)
         "Credit Agreement"                                     Section 7.1(p)
         "Customers"                                            Section 2.23
         "Defense Notice"                                       Section 8.5(b)
         "Deposit Escrow Agent"                                 Section 1.2(a)



62

--------------------------------------------------------------------------------


         "Deposit Escrow Agreement"                             Section 1.7
         "Deposit"                                              Section 1.2(a)
         "Due Diligence Termination Date"                       Section 9.1(d)
         "Employee Programs"                                    Section 2.19(i)
         "Employees"                                            Section 2.17(a)
         "Employment Agreement"                                 Section 5.2(a)
         "Environmental Law"                                    Section 2.22(e)(ii)
         "ERISA Affiliate"                                      Section 2.19(h)(iii)
         "ERISA"                                                Section 2.19(c)
         "Closing Balance Sheet"                                Section 1.3(a)
         "Estimated Closing Net Worth"                          Section 1.3(a)
         "Expiration Date"                                      Section 8.2(b)(iv)
         "GAAP"                                                 Section 10.3
         "Governmental"                                         Section 2.30
         "Governmental Authority"                               Section 2.11
         "Government Contract"                                  Section 2.30
         "Hazardous Materials"                                  Section 2.22(e)(i)
         "Indemnification Escrow Agent"                         Section 1.3(c)
         "Indemnification Escrow Agreement"                     Section 1.3(c)
         "Indemnification Escrow Amount"                        Section 1.3(c)
         "Indemnity Cap Amount"                                 Section 8.2(b)(i)
         "Intellectual Property"                                Section 2.15(a)
         "Interim Balance Sheet"                                Section 2.6(a)
         "IRS"                                                  Section 2.19(b)
         "Knowledge"                                            Section 10.3(c)
         "Leased Real Property"                                 Section 2.12(a)(i)
         "Leases"                                               Section 2.12(a)(xv)
         "Lenders"                                              Section 7.1(p)
         "Liability"                                            Section 2.13(e)
         "Loss"                                                 Section 8.2(a)
         "Material Adverse Effect"                              Section 10.3(d)
         "Multiemployer Plan"                                   Section 2.19(h)(iv)
         "Net Worth Adjustment Amount"                          Section 1.3(c)
         "Net Worth"                                            Section 1.3(d)
         "Neutral Auditor"                                      Section 1.3(b)(ii)
         "Owned Real Property"                                  Section 2.12(a)(i)
         "Partners"                                             Section 2.23
         "PCBs"                                                 Section 2.22(c)
         "Permits"                                              Section 2.18
         "Person"                                               Section 10.3(e)
         "Plant Closing Laws"                                   Section 2.17(c)
         "Audited Balance Sheet"                                Section 1.3(b)
         "Pre-Closing Tax Period"                               Section 8.2(a)(iv)
         "Purchase Price"                                       Section 1.2
         "Real Estate Impositions"                              Section 2.12(a)(xxii)



63

--------------------------------------------------------------------------------


         "Real Property"                                        Section 2.12(a)(iv)
         "SEC"                                                  Section 2.34
         "Stockholder Indemnifiable Claims"                     Section 8.3
         "Stockholder Indemnifiable Losses"                     Section 8.3
         "Stockholder Indemnified Party or Parties"             Section 8.3
         "Stockholder(s)"                                       Preamble
         "Stockholders' Representative"                         Section 1.6
         "Straddle Period"                                      Section 5.2(d)(i)
         "Subcontractors"                                       Section 2.24
         "Subsidiary"                                           Section 2.5
         "Suppliers"                                            Section 2.24
         "Target Closing Date"                                  Section 9.1(e)
         "Tax Return"                                           Section 2.13(a)
         "Tax"                                                  Section 10.3(f)
         "Threatened"                                           Section 10.3(g)
         "Threshold Amount"                                     Section 8.2(b)(ii)
         "Union"                                                Section 2.17(b)(ii)
         "WARN Act"                                             Section 2.17(c)



     Section 10.4. Interpretation. When a reference is made in this Agreement to
an Article, Section, Schedule or exhibit, such reference will be to an Article
or Section of, or a Schedule or exhibit to, this Agreement unless otherwise
indicated. The table of contents and headings contained in this Agreement are
for reference purposes only and will not affect in any way the meaning or
interpretation of this Agreement. Whenever the words “include”, “includes” or
“including” are used in this Agreement, they will be deemed to be followed by
the words “without limitation.” The words “hereof,” “herein” and “hereunder” and
words of similar import when used in this Agreement will refer to this Agreement
as a whole and not to any particular provision of this Agreement, unless a
particular Article, Section, Schedule or exhibit is designated. All terms used
herein with initial capital letters have the meanings ascribed to them herein
and all terms defined in this Agreement will have such defined meanings when
used in any certificate or other document made or delivered pursuant hereto
unless otherwise defined therein. The definitions contained in this Agreement
are applicable to the singular as well as the plural forms of such terms and to
the masculine as well as to the feminine and neuter genders of such term. Any
agreement, instrument or statute defined or referred to herein or in any
agreement or instrument that is referred to herein means such agreement,
instrument or statute as from time to time amended, modified or supplemented,
including (in the case of agreements or instruments) by waiver or consent and
(in the case of statutes) by succession of comparable successor statutes and
references to all attachments thereto and instruments incorporated therein.
References to a Person are also to its permitted successors and assigns.

     Section 10.5. Counterparts. This Agreement may be executed in one or more
counterparts, all of which will be considered one and the same agreement and
will become effective when one or more counterparts have been signed by each of
the parties and delivered to

64

--------------------------------------------------------------------------------

the other parties. The parties agree that facsimile signatures shall have the
same force and effect as original signatures and agree to exchange original
signature pages by overnight delivery following exchange of facsimile
signatures.

     Section 10.6. Amendments. This Agreement may not be amended or modified,
nor may compliance with any condition or covenant set forth herein be waived,
except by a writing duly and validly executed by Buyer, the Company and the
Stockholders’ Representative, or in the case of a waiver, the party waiving
compliance, provided that the Stockholders’ Representative may make a waiver on
behalf of all the Stockholders.

     Section 10.7. Entire Agreement; Severability. This Agreement (including the
Schedules, exhibits, documents and instruments referred to herein) constitutes
the entire agreement, and supersedes all prior agreements and understandings,
both written and oral, among the parties with respect to the subject matter of
this Agreement. If any term, condition or other provision of this Agreement is
found to be invalid, illegal or incapable of being enforced by virtue of any
rule of law, public policy or court determination, all other terms, conditions
and provisions of this Agreement shall nevertheless remain in full force and
effect.

     Section 10.8. Third Party Beneficiaries. Except as expressly provided in
this Agreement, each party hereto intends that this Agreement shall not benefit
or create any right or cause of action in or on behalf of any Person other than
the parties hereto.

     Section 10.9. Governing Law. This Agreement will be governed by, and
construed in accordance with, the internal laws of the State of Florida
regardless of the laws that might otherwise govern under applicable principles
of conflict of laws.

     Section 10.10. Assignment. This Agreement shall be assignable by the Buyer
to any wholly-owned subsidiary of Buyer although no such assignment shall
relieve the Buyer of any liabilities or obligations under this Agreement. This
Agreement may not be assigned or delegated by any of the Stockholders or the
Company without the prior written consent of the Buyer in its sole discretion.
This Agreement and the obligations of the parties hereunder (including
specifically but without limitation the indemnification obligations of the
Company and each of the Stockholders set forth in Article VIII) shall be binding
upon and enforceable by, and shall inure to the benefit of, the parties hereto
and their respective successors, executors, administrators, estates, heirs and
permitted assigns, and no others.

     Section 10.11. Consent to Jurisdiction. Each of the parties hereby consents
to personal jurisdiction, service of process and venue in the federal or state
courts of the State of Florida for any claim, suit or proceeding arising under
this Agreement, or in the case of a third party claim subject to indemnification
hereunder, in the court where such claim is brought.

     Section 10.12. Dispute Resolution. All disputes, claims, or controversies
arising out of or relating to this Agreement or any other agreement executed and
delivered pursuant to this Agreement or the negotiation, validity or performance
hereof and thereof or the transactions contemplated hereby and thereby that are
not resolved by mutual agreement shall be resolved solely and exclusively by
binding arbitration to be conducted before J.A.M.S./Endispute, Inc. or

65

--------------------------------------------------------------------------------

its successor. The arbitration shall be held in Miami, Florida before a single
arbitrator and shall be conducted in accordance with the rules and regulations
promulgated by J.A.M.S./Endispute, Inc. unless specifically modified herein.

The parties covenant and agree that the arbitration shall commence within ninety
(90) days of the date on which any party files a written demand for arbitration
hereto. In connection with the arbitration proceeding, the arbitrator shall have
the power to order the production of documents by each party and any third-party
witnesses. In addition, each party may take up to three dispositions as of
right, and the arbitrator may in his or her discretion allow additional
depositions upon good cause shown by the moving party. In connection with any
arbitration, each party shall provide to the other, no later than seven (7)
business days before the date of the arbitration, the identity of all persons
that may testify at the arbitration and a copy of all documents that may be
introduced at the arbitration or considered or used by a party’s witness or
expert. The arbitrator’s decision and award shall be made and delivered within
six (6) months of the selection of the arbitrator. The arbitrator’s decision
shall set forth a reasoned basis for any award of damages or finding of
liability. The arbitrator shall not have the power to award damages in excess of
actual compensatory damages and shall not multiply actual damages or award
punitive damages or any other damages that are specifically excluded under this
Agreement, and each party hereby irrevocably waives any claim to such damages.

     The parties covenant and agree that they will participate in the
arbitration in good faith and that they will, (i) bear their own attorneys’
fees, costs and expenses in connection with the arbitration, and (ii) share
equally in the fees and expenses charged by the Arbitrator. Any party
unsuccessfully refusing to comply with an order of the Arbitrators shall be
liable for costs and expenses, including attorneys’ fees, incurred by the other
party in enforcing the award. This Section 10.12 applies equally to requests for
temporary, preliminary or permanent injunctive relief, except that in the case
of temporary or preliminary injunctive relief any party may proceed in court
without prior arbitration for the purpose of avoiding immediate and irreparable
harm or to enforce its rights under any non-competition covenants.

     Each of Buyer, the Company and the Stockholders (a) hereby unconditionally
and irrevocably submits to the jurisdiction of the United States District Court
for the Southern District of Florida, for the purpose of enforcing the award or
decision in any such proceeding and (b) hereby waives, and agrees not to assert
in any civil action to enforce the award, any claim that it is not subject
personally to the jurisdiction of the above-named court, that its property is
exempt or immune from attachment or execution, that the civil action is brought
in an inconvenient forum, that the venue of the civil action is improper or that
this Agreement or the subject matter hereof may not be enforced in or by such
court, and (c) hereby waives and agrees not to seek any review by any court of
any other jurisdiction which may be called upon to grant an enforcement of the
judgment of any such court. Final judgment against Buyer, the Company or the
Stockholders in any such action, suit or proceeding may be enforced in other
jurisdictions by suit, action or proceeding on the judgment, or in any other
manner provided by or pursuant to the laws of such other jurisdiction; provided,
however, that to enforce such final judgment any party may at its option bring
suit, or institute other judicial proceedings, in any state or federal

66

--------------------------------------------------------------------------------

court of the United States or of any country or place where the other parties or
their assets, may be found.

     Section 10.13. Mutual Drafting. The parties hereto are sophisticated and
have been represented by attorneys throughout the transactions contemplated
hereby who have carefully negotiated the provisions hereof. As a consequence,
the parties do not intend that the presumptions of laws or rules relating to the
interpretation of contracts against the drafter of any particular clause should
be applied to this Agreement or any agreement or instrument executed in
connection herewith, and therefore waive their effects.

     Section 10.14. Remedies. It is specifically understood and agreed that any
breach of the provisions of this Agreement or any other agreement executed and
delivered pursuant to this Agreement by any party hereto will result in
irreparable injury to the other parties hereto, that the remedy at law alone
will be an inadequate remedy for such breach, and that, in addition to any other
remedies which they may have, such other parties may enforce their respective
rights by actions for specific performance (to the extent permitted by law and
this Agreement).

[Remainder of page intentionally left blank]

67

--------------------------------------------------------------------------------

     IN WITNESS WHEREOF, the parties hereto have caused this Stock Purchase and
Sale Agreement to be signed by their respective officers thereunto duly
authorized, all as of the date first written above.


              COMPANY:


              JAMES A. CUMMINGS, INC.



              By:/s/James A. Cummings
                    Name: James A. Cummings
                    Title:




              STOCKHOLDERS:



               /s/James A. Cummings
               James A. Cummings




               /s/William R. Derrer
               William R. Derrer




               /s/Michael F. Lanciault
               Michael F. Lanciault


--------------------------------------------------------------------------------





              BUYER:


              PERINI CORPORATION



              By:/s/Robert Band
                  Name:  Robert Band
                  Title: President & Chief Operating Officer





--------------------------------------------------------------------------------

EXHIBIT A
Stockholders; Company Shares; Purchase Price Allocation


      (1)                            (2)                 (3)                       (4)
                                   Company                                     Share of
Name and Address                    Shares           Pro Rata Share        Additional Payment

James A. Cummings                   3000                72.73%                    72.73%
3055 Harbor Drive, Unit 1001
Ft. Lauderdale, FL 33316

William R. Derrer                   1000                24.24%                    24.24%
1420 N.E. 102 Street
Miami Shores, FL 33138


Michael F. Lanciault                 125                 3.03%                     3.03%
9700 N.W. 33 Street
Sunrise, FL 33351



